 MAYWOOD PLANT OF GREDE PLASTICSMaywood Plant of Grede Plastics, A Division ofGrede Foundries, Inc. and Plastic Workers Union,Local No. 18, International Union of Dolls, Toys,Playthings, Novelties & Allied Products of the U.S.and Canada, AFL-CIOPlastic Workers Union, Local No. 18, InternationalUnion of Dolls, Toys, Playthings, Novelties &Allied Products of the U.S. and Canada, AFL-CIOand Lupe MartinezPlastic Workers Union, Local No. 18, InternationalUnion of Dolls, Toys, Playthings, Novelties &Allied Products of the U.S. and Canada, AFL-CIOand Maywood Plant of Grede Plastics, A Divisionof Grede Foundries, Inc. Cases 13-CA-14286, 13-CB-6161, and 13-CB-6242March 24, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn August 24, 1976, Administrative Law JudgeDavid S. Davidson issued the attached Decision inthis proceeding. Thereafter, General Counsel and theUnion filed exceptions and supporting briefs, and theCompany filed cross-exceptions and a supportingbrief. The Company also filed a brief in opposition tothe General Counsel and the Union, and the GeneralCounsel filed an answering brief to the Company'scross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedbelow.We agree with the Administrative Law Judge thatthe Company violated Section 8(a)(1) of the Act byvirtue of its prestrike conduct in promising employ-ees raises, improved insurance, profit sharing, sickpay, additional holidays, retirement benefits, andother improved benefits; threatening layoff or dis-charge to union supporters in order to induceemployees to support decertification of or otherwiseIn his remedy, the Administrative Law Judge provided for a 5-daygrace period after a striker applies for reinstatement before the Company'sliability for backpay attaches. While Chairman Fanning and MemberJenkins have recently expressed their view, in dissent, that they would nolonger grant this grace period but would, with certain limitations, require anemployer to reinstate unfair labor practice strikers upon application forreinstatement, they acknowledge that, until such time as the majority view235 NLRB No. 40reject the Union; and initiating and circulatingamong its employees a petition seeking decertifica-tion of the Union and initiating and causing adecertification petition to be filed with the Board.We likewise agree with the Administrative LawJudge that the Company violated Section 8(a)(1) ofthe Act by virtue of its actions during the unfairlabor practice strike' herein in using surveillanceequipment to eavesdrop or create the impression ofeavesdropping on employee picket line conversa-tions.We agree also with the Administrative Law Judgethat the Union violated Section 8(b)(1XA) of the Act,by virtue of its various actions during the strikeherein, which have been found to constitute: masspicketing and obstructing employees seeking to enterthe Company's plant; physically harassing, harming,and threatening employees and supervisors, in thepresence of employees; and various other acts ofminor assault against employees and the damagingof employees' and company property, as fully de-tailed in the Administrative Law Judge's Decision.As indicated briefly above and set forth fully in theAdministrative Law Judge's Decision, it has beenfound in this case that the Company and the Unionhave both been guilty of serious violations of the Act,which findings we agree are supported by the recordevidence and for which the Administrative LawJudge has, in all save one instance, furnished thestandard remedies which we hereby adopt. However,in providing the remedy for the Company's refusal tobargain, the Administrative Law Judge has admitted-ly deviated from the normal practice under Boardpolicy of issuing a bargaining order, finding insteadthat the Union's misconduct requires withholdingthis particular remedy under our decisions in LauraModes2and Allou Distributors.3In lieu of a bargain-ing order, he has recommended the direction of aremedial election, notwithstanding his conclusionthat a fair election is doubtful inasmuch as, "[t]heUnion's misconduct does not balance away theeffects of the Company's violations, and may indeedonly give nonstrikers additional reasons to reject theUnion." The General Counsel and the Union havefiled exceptions to this ruling, contending that theremedy thus provided is inadequate. For the follow-ing reasons, we find these contentions meritorious.In order to present a proper orientation to theremedy question in this case, it is necessary to brieflysummarize the chronology of events which gave riseapproving this practice changes, they are institutionally bound by thisposition. See Drug Package Company, Inc., 228 NLRB 108 (1977). More-over, we note that, although the Company argued that the strike waseconomic, it did not contest this particular issue.2 Herbert Bernstein, Alan Bernstein, Laura Bernstein, a co-partnershipd/b/a Laura Modes Company, 144 NLRB 1592 (1963).3 Allou Distributors, Inc., 201 NLRB 47 (1973).363 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the violations found. The initial event was theCompany's distribution of a bulletin on December20, 1974, to all employees, informing them that theemployees at the other Grede Plastics plants hadvoted to rid themselves of union representation.4Thereafter, in late March or early April,5LupeMartinez, who the Administrative Law Judge foundto be a supervisor, began ostentatiously demonstrat-ing to the employees a special close relationship withmanagement by, among other things noted in theDecision, attending special meetings with companyofficials, which she related to the employees. At thissame time, she and three other employees circulateda petition to decertify the Union and solicited theemployees to sign.Martinez solicited all first-shift employees and theSpanish-speaking employees on all shifts, and wasfound by the Administrative Law Judge in the courseof these solicitations to have promised increasedbenefits, including wage increases and profit sharing,if the employees would sign and oppose the Union.She was also found to have threatened severalemployees with loss of employment if they refused tooppose the Union and sign the petition.On April 15, Martinez and the other three employ-ees filed a decertification petition with the Board andthereafter continued on numerous occasions noted inthe Decision to promise increased benefits for oppos-ing the Union, representing these promises as comingdirectly from management, and to threaten loss ofemployment for not opposing the Union. In addi-tion, during this postpetition period through the endof June, Martinez was found to have coercivelyinterrogated several employees concerning theirunion activities.All of this activity the Administrative Law Judgefound to be violative of Section 8(a)(1), includingMartinez' participation in and solicitation on behalfof the employee petition as well as the filing of thedecertification petition with the Board.While the Company, primarily through Martinez,was engaging in this calculated campaign to oust theUnion by threats and promises directed at itsemployees, the Company was also active on otherfronts. As is evident from the Company's conductduring this period, it had no intention of honoring itsobligation to bargain. Thus, on April 11 the Compa-ny gave notice to the Union of its intent to terminate4 In fn. 5 of his Decision, the Administrative Law Judge took notice thatmuch of the same type of unlawful conduct engaged in here by theCompany was also found by the Board to have occurred at its other plantduring the time just preceding these events. The Union's knowledge of thoseevents sheds additional light on the occurrences here, especially at the pointwhen the Company's actions made it clear that it would not allow the legalsystem to resolve the question of representation of its employees.5 All dates hereafter are in 1975.6 While the Administrative Law Judge did not find the December 1974the current contract as of June 30 and offered tomeet to discuss a new contract. Less than a weeklater the decertification petition was filed, on thesame day that the Union agreed to meet on negotiat-ing a new contract. Six days later the Companyinformed the Union that, having just learned of thedecertification petition, it was rescinding its offer tonegotiate on that basis.6Throughout the months of May and June, theUnion attempted to deal with the Company based onthe assumption that the Company would continue toact within the boundaries of the law, by filing unfairlabor practice charges on May 9 alleging the Compa-ny's assistance in circulating the decertificationpetition and by offering again to negotiate a newcontract. However, the Company repeated its refusalto bargain, asserting a good-faith doubt as to theUnion's continued majority status.On June 27, the Company informed the Unionthat, pursuant to its April 11 notice and the termina-tion clause in the contract, all provisions of thecontract would cease and the contract would becomenull and void as of July 1, at which time duescheckoff would end and the Company would pick upthe employees' medical coverage. On July 1, theRegional Director dismissed the decertification peti-tion.On July 21, the strike at the Company's plantbegan. On July 31, the Company announced wageincreases to become effective after the employeesreturned from the plant's annual 2-week shutdown inAugust. Again, at the end of September, the Compa-ny announced improved benefits for employees inmedical coverage and life insurance.As indicated, the Administrative Law Judge foundthe Company's actions described above to be viola-tive of Section 8(a)(5).Based on the summary recitation of the events ofthis case up to the strike, it is beyond peradventurethat but for the Company's antecedent unfair laborpractices the Union would not have engaged in itsstrike7to protest the Company's unlawful acts, andthus would not have been in a position to commit theviolations of the Act which accompanied its strike. Inaddition, the facts clearly show that the Union'sinitial response to the Company's unlawful actionswas completely within the law as it first filed chargeswith the Board and did not even resort to economicleaflet to be an independent violation, as none was alleged, he did find notonly that the Company had knowledge of the circulation of the decertifica-tion petition before April 21, but also that it encouraged and assistedMartinez in her efforts from the beginning, and that her actions weretherefore attributable to it.I The Administrative Law Judge found, and we agree, that the strike wasin protest over the Company's unfair labor practices and therefore wasprotected activity under the Act.364 MAYWOOD PLANT OF GREDE PLASTICSsanctions, although this too was certainly within itslegal rights, until some months after filing the initialcharges and then only after the Company's actionsmade it absolutely clear that it was flouting the entireconcept of collective bargaining.Thus viewed it becomes apparent that it was theCompany that set in motion those events whichultimately resulted in the multiplicity of violations ofthe Act found herein, and which were begun for theexpress purpose of undermining the collective-bar-gaining process by unlawfully attempting to deny toits employees the right to representation by theircollective-bargaining agent which had representedthem continuously for almost two decades. Wecannot, under these circumstances, the Administra-tive Law Judge's findings and conclusions notwith-standing, permit such actions to achieve their unlaw-ful goal.The Board's findings and conclusions in LauraModes, supra, and Allou, supra, do not compel adifferent result.In analyzing Board precedent under these deci-sions, the Administrative Law Judge concludes thatthere are five main factors to be weighed in consider-ing whether to deny a bargaining order because ofunion misconduct in the face of an 8(a)(5) findingthat would otherwise require such a remedy. Thefactors he recites are: the extent of the Union'sinterest in pursuing legal remedies; evidence ofdeliberate planning of the acts of violence andintimidation attributable to the Union; whetherassaults by union advocates were provoked; theduration of the Union's misconduct; and, finally, therelative gravity of the Union's misconduct as op-posed to that of the Company.Although, as we have previously noted, unionmisconduct does not offset the effects of the coercionand intimidation of employees caused by companyunfair labor practices, we recognize that the finalfactor listed is generally discussed in these cases andwe do not necessarily quarrel with the above charac-terization of those considerations usually foundrelevant in similar situations. It is, rather, theAdministrative Law Judge's application of the test tothe facts of this case with which we differ.Thus, with respect to the extent of the Union'sinterest in pursuing legal remedies, we find that theUnion exercised considerable forbearance with re-gard to the Company's serious unlawful conduct byrepeatedly acknowledging its interest in bargaining,even in the face of continual actions patently aimedat subverting its representative status, and by finallyfiling charges with the Board. It is clear from therecord herein that the Union for many months did allit could to deal lawfully with the situation created bythe Company.With respect to the deliberateness of the Union'smisconduct during the strike, the AdministrativeLaw Judge primarily focuses on the involvement ofunion business agents as evidence of purposefulnesson the Union's part, and relies heavily on this factorin reaching his conclusion. However, the recordshows that substantial numbers of employees bothsupported the strike before its inception and partici-pated in the picketing, while relatively few crossedthe picket line. Moreover, with the exception of threeor four business agents, those agents found to havecommitted acts of misconduct attributable to theUnion were, for the most part, involved in only veryfew scattered and relatively minor incidents.As for provocation, while generally glossed over bythe Administrative Law Judge, we view both theCompany's prestrike conduct which established avolatile situation through uncompromising and un-lawful efforts to destroy the Union, as well as itsconduct during the strike in engaging in unlawfulsurveillance and sending its management personnelin and around the picket lines unnecessarily, asserious inflammatory conduct.Likewise, the Union's misconduct, lasting some 6weeks, during which period the plant was closed forthe annual 2-week summer shutdown, does not seemto us to outweigh the many months of prestrikeillegality on the Company's part, nor is it a majorportion of the total striking period which had lasted 5months already at the time the instant hearing ended.Finally, while we in no way intend to condone orapprove of any of the union misconduct found hereinby the Administrative Law Judge, we do not believeit should be considered in isolation, especially whenhere agents of the Company also engaged in seriousand highly provocative misconduct at the picket line.In this connection, we note that on two occasionsguards hired and controlled by the Company drewtheir guns on pickets and on one occasion struck apicket with a nightstick and had to be subdued bypolice. The misconduct attributable to the Union, onthe other hand, although greater in numbers ofincidents, at worst constituted mild physical harass-ment of persons, such as a kick in the shins, puncheson the arm, bumping (resulting in a lip getting splitagainst the headrest in a car-the only injury foundattributable to the Union), or minor damage to cars,such as broken or cracked windows, and the follow-ing and bumping of cars while being driven. Thus, inweighing the Union's misconduct against the Com-pany's, we view the acts of misconduct attributableto the Union, notwithstanding the fact that much ofit was committed by business agents, when viewedagainst the Company's unlawful actions as well asthe misconduct attributable to it, as clearly insuffi-cient to justify the extraordinary action of the365 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAdministrative Law Judge in withholding the appro-priate bargaining order required to remedy theCompany's unfair labor practices.8Finally, we note, contrary to the unwarrantedimplication intended by our dissenting colleague,that, although the Administrative Law Judge did findthat the strike started without advance notice to theemployees, he preliminarily found that the Unionhad conducted a meeting with the employees some 2months before the strike began and indicated itsintention at that time of calling a strike if theCompany continued to refuse to bargain. In addi-tion, the Administrative Law Judge found that,rather than objecting to a strike, the employeespresent at the meeting indicated only that if therewas to be a strike they wanted the Company to knowwhat benefits they wanted.Thus, notwithstanding the gloss which the dissentplaces upon the reality of the situation that existed asthe events in question unfolded, it is clear that ratherthan the Union precipitously and violently respond-ing to the first sign of intransigence from theCompany, as in Allou Distributors, supra, the Unionhere stayed its hand for many months in the face ofblatant and persistent unlawful conduct by theCompany and no misconduct occurred that is attrib-utable to the Union until after the strike began.We have weighed the misconduct attributable tothe Union in light of the serious provocation by theCompany which preceded it and found it to be aninsufficient basis for withholding what would other-wise be the ordinary and necessary remedy for theCompany's unfair labor practices. As the courts andthe Board have held, not only is the severity of theemployer's unfair labor practices which provoked theindustrial disturbance relevant when weighing theseriousness of a striker's misconduct, N.L.R.B. v.Thayer Company and H. N. Thayer, 213 F.2d 748(C.A. 1, 1954), cert. denied 348 U.S. 883, but here theCompany also further provoked the strikers by itsown misconduct at the picket line, through unlawfulsurveillance and serious violence, on one occasioninvolving the use of a gun9by guards hired andcontrolled by the Company. Cf. Kohler Co., 148NLRB 1434, 1446 (1964).Accordingly, we are hereby amending the Admin-istrative Law Judge's recommended Order and no-tice to include the usual bargaining order in place ofthe remedial election.B See, e.g., Quintree Distributors, Inc., 198 NLRB 390, 403 (1972), where abargaining order was issued even though much of the same type misconductwas found to have been committed by nonemployee members of the strikingunion.9 We cite the use of weapons by guards merely as an example of conductfound attributable to the Company by the Administrative Law Judge whichORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that Respondent,Maywood Plant of Grede Plastics, A Division ofGrede Foundries, Inc., Maywood, Illinois, its offi-cers, agents, successors, and assigns, take the actionsset forth in said recommended Order, as modifiedherein:1. Add the following as paragraph A, I(b):"(b) Refusing to recognize and bargain collectivelywith the Union as the exclusive representative of theemployees in the unit described above and unilateral-ly instituting changes in wages and benefits, withoutfirst bargaining with the Union."2. Insert the following as paragraphs A, 2(a) and(b) and reletter the subsequent paragraphs accord-ingly:"(a) Upon request, recognize and bargain collec-tively with the Union as the exclusive representativeof the employees in the appropriate unit describedabove and, upon request, embody in a signedagreement any understanding reached."However, no provisions of this Order shall in anyway be construed as requiring the Company torevoke any wage increases or increases in benefitsheretofore granted to employees in the unit afore-said."(b) Upon application, offer immediate and fullreinstatement to their former positions or, if thosejobs no longer exist, to substantially equivalentpositions, without prejudice to their senior;ty or otherrights and privileges, to all those employees whowent on strike on July 21, 1975, or thereafter,dismissing, if necessary, any person hired by Respon-dent on or after that date, and make them whole forany loss of pay which they may have suffered or maysuffer by reason of Respondent's refusal, if any, toreinstate them in conformity with this Decision."3. Substitute the attached notice designated "Ap-pendix A" for that of the Administrative Law Judge.MEMBER MURPHY, dissenting in part:I agree with my colleagues' findings with respect tothe unlawful conduct committed both by the Re-spondent Company and the Respondent Union.However, unlike them, I would adopt the Adminis-trative Law Judge's recommended remedy in itswas excessive and provocative, notwithstanding the fact that it was inresponse to unprotected name-calling by pickets and did not technicallyconstitute a company unfair labor practice. In our view these factsnevertheless show that the Company at times escalated the activity aroundthe picket line in a manner that does not justify laying the responsibility forthe resulting misconduct solely on the shoulders of the Union.366 MAYWOOD PLANT OF GREDE PLASTICSentirety. I dissent vigorously from their conclusionthat the Union's conduct on the picket line was notso egregious in the circumstances as to warrantwithholding of the usual bargaining order.My colleagues point to what they see as theUnion's "considerable forebearance with respect tothe Company's serious unlawful conduct [emphasissupplied]," suggesting that employee frustration andanger led to spontaneous picket line misconduct withonly minor union agent "involvement." The factssimply do not support such a view.As found by the Administrative Law Judge, thestrike was called without advance notice to employ-ees and without their participation in the decision totake such action; 10 from its inception this strike wasdeliberately planned by union staff respresentativesto bring about employer capitulation-not as aresponse to peaceful picketing and appeals, but bybarring access to the plant and intimidating thosewho sought to work, thereby preventing plant opera-tions. It is no wonder, as my colleagues observe, that"relatively few [employees] crossed the picket line,"but the facts hardly evidence employee support.Further, my colleagues' characterization of the picketline misconduct (described below) as "at worst ...mild physical harassment of persons" and minordamages to cars likewise does not comport with thefacts. Rather, the conduct here is on the level of thatinvolved in Laura Modes Company, 144 NLRB 1592(1963), and Allou Distributors, Inc., 201 NLRB 47(1973), if it is not more serious, and the Administra-tive Law Judge's direction of a remedial election wasclearly appropriate."It is unnecessary at this point to recite eachinstance of the reprehensible, aggravated, and totallyunjustifiable conduct engaged in throughout theentire period of the strike by union officials todemonstrate the incompatibility of the remedy mycolleagues invoke with the policies the Act is de-signed to foster. That shameful account has beenaccurately and dispassionately recorded chronologi-cally and in detail by the Administrative Law Judge.It is sufficient at this point merely to set forth]o It is true that, at a meeting with employees two months earlier, theUnion had "indicated its intention" to call a strike if the Respondentpersisted in refusing to bargain and that the employees did not object at thattime to such a strike. However, this in no way demonstrates-as mycolleagues unwarrantedly suggest-that at the time the Union did call thestrike it was with the employees' knowledge and approval or that theRespondent's intransigence gave rise to a tidal wave of employee frustrationculminating in the timing of the stnke or its excessively violent nature. Tothe contrary, on this record I can only conclude that the employees werecaught by surprise by the initiation of stnke action and that the unionofficials undertook to engage in the violent conduct.it Neither do I agree with my colleagues that "the Company furtherprovoked the strikers by its own misconduct at the picket line." Theunlawful electronic surveillance (and the feigned surveillance) of picket lineactivities to which they refer occurred only after a protracted period dunngwhich the Union engaged in the serious misconduct which is here inquestion.illustrative incidents of the misconduct repeatedlyengaged in which lead inexorably to the conclusionthat the Union was not merely "involved" but that itorchestrated the violence and that the misconductitself was not "mild" or "minor" but was, in fact,egregious.Thus, for example, at the inception of the strikethree union business agents blocked the path ofemployees attempting to enter the plant, pushing andjostling them. Others blocked the path of PersonnelManager Stokes as one among them, Business AgentPoe, shouted obscenities at him and threatened to"cut him up." Subsequently, Stokes was surroundedby a number of union representatives, includingInternational Union President Elmer Lewis andInternational Union Vice President Henry Harrison.On that occasion, Poe grabbed Stokes' neck with hishands from behind and someone grabbed Stokes'arms and held him. The group shouted obscenities athim, threatened him, and jostled him from side toside. Later that day, Poe-in the company of twoother business agents-threatened "to cut" Stokes'groin after another had said that they "knew whereStokes lived and were going to get him." On thefollowing day, another business agent struck Stokesin the back as police, who had meanwhile been calledto the scene, attempted to force miscreants back tothe street. Other business agents directed theiractivities toward "recalcitrant" employees. One busi-ness agent, Petetti, told employee Goldmeier to "getthe hell out of here or I will rip your nose out of yourface." The employee withdrew. Another businessagent pushed a female employee, who was attempt-ing to enter her car, so hard that her face struck theheadrest and split her lip. Others dropped roofingnails onto the roadway while employees looked on.Still others broke the windows of automobiles at-tempting to enter the plant, while International VicePresident Harrison himself threatened employeeswith damage to their cars if they did not stay athome. Harrison was present when another businessagent pretended to place an explosive device on a carentering the plant. Business Agent Petetti opened theSimilarly, the one instance of violence attributable to the Respondentoccurred long after the onset of violent picketing by the Union. On thatoccasion, Patterson, a Wells Fargo guard, disobeyed the clear instructions ofPlant Manager Stokes to withdraw to the plant; hit Union RepresentativePabst, who was himself engaged in provocative unprotected activity, withhis nightstick; and thus caused a scuffle. During the scuffle, Patterson drewand pointed a pistol at Pabst. Police, who were on the scene, subdued andhandcuffed Patterson. Patterson's conduct, which the Administrative LawJudge characterized as "foolhardy and excessive," was not found to haveviolated the Act. Neither was that of another guard who drew andimmediately reholstered his pistol, as in neither instance did the GeneralCounsel meet his burden of showing that the guards' conduct was addressedto protected activity. My colleagues do not quarrel with these findings of theAdministrative Law Judge. It is inconceivable that in these circumstancesthey would find such conduct provoked the Union's pattern of picket lineviolence with which we are here concerned.367 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoors of a stopped vehicle and forcibly removed twoof the employee passengers. He threw a brick whichhit another vehicle being driven by a female employ-ee. Another business agent sprayed an irritatingsubstance into the car of one employee, causing thedriver's nose to bleed and burning sensations in thethroats and eyes of the passengers. Likewise, businessagents disabled and damaged the cars of othersattempting to enter the plant; indeed, they reachedinside and pummelled those employees who did notappear to be otherwise intimidated. Others, in theirown automobiles, pursued cars operated by nonstrik-ing employees who were leaving the plant, occasion-ally bumping them, shooting at them with slingshots,attempting to force them into the path of oncomingtraffic, or otherwise seeking to cause accidents.This sorry display of brazen misconduct, oftencommitted in the presence of police who wereattempting to restore order, was not confined to theearly days of the strike. As found by the Administra-tive Law Judge, when production resumed after a 2-week shutdown, business agents continued to harasscompany officials physically at the plant premisesand to follow and harass employees and supervisorsalike, in their cars.The foregoing account, in my view, not onlyrenders inappropriate the remedy invoked by mycolleagues, but causes serious doubt concerning thedesires of employees generally with respect to contin-ued representation by the very Union which sobrazenly interfered with their seniority rights. Inthese circumstances, I believe that the policies of theAct can only be effectuated by allowing theseemployees the opportunity, in a noncoercive atmo-sphere, to state their preference freely on the ques-tion of representation. Although I am one of theoriginal architects of the Trading Port bargainingorder remedy in appropriate cases,'2I believe itwould be totally unjust to impose such an orderunder the facts in this case. Accordingly, I dissentfrom the imposition of a bargaining order here.Instead, I would withhold that remedy and woulddirect a remedial election among the unit employees,as was done in Allou Distributors, supra.12 Trading Port, Inc. 219 NLRB 298 (1975). See also Beasley Energy,Inc., d/b/a Peaker Run Coal Company, Ohio Division #1, 228 NLRB 93(1977); The Kroger Co., 228 NLRB 149 (1977).APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withPlastic Workers Union, Local No. 18, Interna-tional Union of Dolls, Toys, Playthings, Novelties& Allied Products of the U.S. and Canada, AFL-CIO, as the exclusive representative of the unitdescribed herein.WE WILL NOT unilaterally change rates of payor other benefits, without first bargaining with theUnion.WE WILL NOT promise employees raises, im-proved insurance, profit sharing, sick pay, addi-tional holidays, retirement benefits, or any otherbenefits and WE WILL NOT threaten them withlayoff or discharge to induce them to abandonmembership in or support of any labor organiza-tion.WE WILL NOT initiate or circulate among ouremployees petitions which state that they do notdesire to be represented by any labor organiza-tion.WE WILL NOT initiate or cause to be filed withthe National Labor Relations Board any decerti-fication petition.WE WILL NOT use surveillance equipment toeavesdrop or create the impression of eavesdrop-ping on conversations of employees while they areengaged in protected concerted activities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights to self-organization, toform, join, or assist labor organizations, to bar-gain collectively through representatives of theirown choosing, or to engage in other concertedactivities for the purpose of collective bargainingor other mutual aid or protection, or to refrainfrom any or all such activities.WE WILL, upon request, bargain collectivelywith Plastic Workers Union, Local No. 18,International Union of Dolls, Toys, Playthings,Novelties & Allied Products of the U.S. andCanada, AFL-CIO, as the exclusive representa-tive of the employees in the unit described hereinwith respect to rates of pay, wages, hours of work,and other terms and conditions of employment,and WE WILL, upon request, embody in a signedagreement any understanding reached. The bar-gaining unit is:368 MAYWOOD PLANT OF GREDE PLASTICSAll production and maintenance employ-ees, excluding foremen, foreladies, office andclerical employees, administration employ-ees, skilled employees who work in the tooland die room, professional employees,guards and supervisors as defined in the Act.WE WILL, upon application, offer immediateand full reinstatement to their former positions or,if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to theirseniority or other rights and privileges, to all thoseemployees who went on strike on July 21, 1975, orthereafter, disimissing, if necessary, any personhired by Respondent on or after that date, andmake them whole for any loss of pay which theymay have suffered or may suffer by reason ofRespondent's refusal, if any, to reinstate them inconformity with this Decision.MAYWOOD PLANT OFGREDE PLASTICS, ADIVISION OF GREDEFOUNDRIES, INCDECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Administrative Law Judge: Theoriginal charge in Case 13-CA-14286 was filed on May 8,1975, against the Company by the Union, and the com-plaint issued on June 25, 1975. The charge in Case 13-CB-6161 was filed on July 22, 1975, by Lupe Martinez, anindividual, against the Union, and the complaint issued onJuly 31, 1975. The charge in Case 13-CB-6242 was filed onSeptember 9, 1975, by the Company against the Union,and the complaint issued on October 10, 1975. The threecomplaints were consolidated for purposes of hearing anddecision. The Company and the Union have filed answersdenying the commission of any unfair labor practices.A hearing in this case was held before me on variousdates commencing on September 30, 1975, and ending onDecember 19, 1975. At the conclusion of the hearing oralargument was waived. Briefs have been received from theGeneral Counsel, the Company, and the Union.The principal issues raised by the complaints as amendedbefore and during the hearing are as follows:1. Whether Lupe Martinez is a supervisor and/or anagent of the Company for whose conduct the Company isresponsible.2. Whether the Company through the conduct of LupeMartinez on various dates from March through June 1975promised improved benefits to employees if the Unionwere voted out as the employees' representative; initiated,assisted, and encouraged circulation of a decertificationpetition; threatened employees with reprisals if they sup-ported the Union or refused to sign the decertificationpetition; and interrogated employees concerning theirattendance at union meetings, thereby violating Section8(a)(1) of the Act.3. Whether the Company refused to meet and bargainwith the Union on and after April 21, 1975, and madeunilateral changes in benefits on July I and 31 andSeptember 25, 1975, in order to undermine and destroy therepresentative status of the Union, thereby violating Sec-tion 8(a)(5) and (1) of the Act.4. Whether unfair labor practices committed by theCompany caused and prolonged a strike which began onJuly 21, 1975.5. Whether the Union through a number of allegedagents on and after July 21, 1975, engaged in a number ofacts of strike misconduct.6. Whether the Company by use of electronic surveil-lance devices and through two incidents involving theconduct of Wells Fargo guards engaged by the Companyviolated Section 8(a)(l) of the Act during the strike.7. Assuming that the Company unlawfully refused tobargain with the Union, whether strike misconduct attrib-utable to the Union warrants withholding of a bargainingorder against the Company.Upon the entire record in this case, including myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. THE BUSINESS OF THE COMPANYMaywood Plant of Grede Plastics, A Division of GredeFoundries, Inc., referred to herein as the Company,maintains an office and place of business on NorthMaywood Drive in Maywood, Illinois, where it engages inthe manufacture and sale of plastic products. During thecalendar year prior to the issuance of the complaints, arepresentative period, the Company and its predecessorpurchased and received goods and materials valued inexcess of $100,000, which were shipped directly to theMaywood plant from points outside the State of Illinois. Ifind that the Company is an employer engaged in com-merce within the meaning of the Act and that it willeffectuate the policies of the Act to assert jurisdictionherein.II. THE LABOR ORGANIZATION INVOLVEDPlastic Workers Union, Local No. 18, InternationalUnion of Dolls, Toys, Playthings, Novelties & AlliedProducts of the U.S. and Canada, AFL-CIO, referred toherein as the Union, is a labor organization within themeaning of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The Status of Lupe MartinezI. The history of the plantFor many years before this case arose, the Maywoodplant and its predecessor plant were operated by SalgPlastics Inc. In 1957 Salg recognized the Union as theexclusive collective-bargaining representative of its produc-369 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion and maintenance employees and thereafter enteredinto a series of collective-bargaining agreements with theUnion covering that unit. Sometime before July 1972, Salgbecame a wholly owned subsidiary of Grede Foundries,Inc., and, in July 1972, Salg and the Union entered into afurther collective-bargaining agreement to cover the perioduntil June 30, 1975. On November 2, 1974, Salg andFelsenthal Plastics Inc., another wholly owned subsidiaryof Grede Foundries, Inc., were merged into Grede Found-ries, Inc., and the two former subsidiaries jointly becameknown as Grede Plastics, A Division of Grede Foundries,Inc. Following the merger the former SaIg plant becameknown as the Maywood Plant of Grede Plastics and theformer Felsenthal plant became known as the Kedzie plantof Grede Plastics. As of the time of the merger the Kedzieand Maywood plants were the only plants operated byGrede Foundries with union representation.2. Organizational and supervisory structure of theplantThe Maywood plant is divided into a molding depart-ment, a toolroom, a warehouse, a maintenance department,a quality control department, and an office. The majorityof the Company's hourly paid personnel are employed inthe molding department as machine operators, setup men,and material handlers. There are approximately 19 mold-ing machines in the department which are essentiallyidentical but for the fact that they contain different molds.Before the strike the molding department operated on threeshifts.In the spring and summer of 1975 overall operations atthe plant were directed by Works Manager Dean Koeneke.Toolroom Supervisor Tony Novak and Quality ControlManager Bob Majeski supervised the employees in theirrespective departments and reported directly to Koeneke.The remaining nonclerical employees at the plant wereunder the overall direction of Factory Manager HankKrypel. In the warehouse there were three hourly paidemployees under the direct supervision of Foreman AlRodriguez. In the maintenance department there were fivehourly paid employees on two shifts supervised directly byMaintenance Superintendent Ray Krypel. Before July 21when the strike at issue herein started, in the moldingdepartment there were approximately 24 hourly paidemployees on the first shift, 15 on the second, and 15 onthe third. The second- and third-shift employees weresupervised directly by Foreman Herman Hall and ArtBarnes. All of these foremen and Maintenance Superinten-dent Krypel were salaried and are conceded to have beensupervisors within the meaning of the Act. It is disputed,however, whether in the first half of 1975 Lupe Martinez orany one else other than Hank Krypel had supervisoryauthority over the first-shift molding department employ-ees.3. The employment and status of Lupe MartinezLupe Martinez started to work for SaIg Plastics in March1952, and by 1975 had worked at the plant longer thanI Martha Jones and Mary Nichols who worked on the second and thirdshifts were paid at a higher rate than Martinez.anyone else. For approximately 13 years she served as chiefsteward of the Union at the plant until April 12, 1975,when she resigned. She signed the most recent collective-bargaining agreement for the Union along with UnionPresident Elmer Lewis. However, according to HankKrypel, he never discussed grievances with Martinez buttook them up directly with Lewis.Certain evidence as to Martinez is essentially undisputed.Martinez worked on the first shift in the molding depart-ment. Most of the operators on that shift were Spanishspeaking. Martinez and one other employee on the firstshift, Santiago, were bilingual. Like other molding machineoperators, Martinez was hourly paid and punched atimeclock. She was paid at a higher hourly rate than mostbut not all molding machine operators.' Martinez wore thesame type of clothing as other operators and did not havean office or desk. She had no authority to transfer anemployee from one department to another, to adjustgrievances on behalf of the Company, to grant time off orleave of absence, to change employees' hours or shifts, or topunch another employee's timecard. No one ever told themolding machine operators that Martinez was their boss.Martinez spent practically all of her time in the moldingdepartment. In the morning she usually told each of theother operators which machine to work at and handedthem forms on which they kept track of their dailyproduction. Martinez herself usually started the day with-out an assignment to a machine and ordinarily onlyoperated machines a few hours a day in relief of otheroperators. She instructed new employees in the operationof the machines as did other experienced operators. Duringthe course of a day Martinez often told employees that theywere reassigned to other machines or duties.It is disputed whether Martinez exercised independentjudgment in the assignment and reassignment of employ-ees; checked, criticized, and corrected the work of otheroperators at her own initiative; selected employees to workovertime; threatened discipline to employees for poor workor overstaying breaks; handed out paychecks; and pos-sessed more authority than other employees with respect tothe hire and layoff of employees.With respect to each of these disputed areas the recordraises credibility issues, with employee witnesses testifyingthat Martinez acted with authority in these areas andGrede Plastics Personnel Manager Dale Stokes, HankKrypel, and Martinez testifying that she did not.A major question bearing on resolution of the credibilityissues as well as the issue of Martinez' status is whetherthere was any supervisor other than Martinez in themolding department on the first shift between Krypel andthe molding machine operators before August 1975. Thecomplaint alleged and the Company denied that FrankSantiago, nephew of Martinez, was also a supervisor, andthere is some testimony of employees as well as an affidavitgiven by Martinez in this case to indicate that at one timeemployees were told that Santiago was a foreman. How-ever, apart from that, there is no evidence that in the firsthalf of 1975 Santiago exercised any supervisory authority.370 MAYWOOD PLANT OF GREDE PLASTICSHowever, company witnesses did not unequivocally takethe position that Krypel was the only supervisor over thefirst-shift molding department employees. Stokes, Krypel,and Martinez each testified that Ted Lamantia was asupervisor with authority over the molding department inthe first half of 1975. Stokes testified that Lamantia was anunofficial supervisor in April 1975, and became an officialsupervisor in August when he was put on salary. Krypeltestified that Lamantia had been acting foreman since 1972and became a full foreman in August 1975. However,neither Lamantia nor employee witnesses were questionedabout Lamantia's duties before the strike, and the testimo-ny of both Stokes and Martinez as to Lamantia wasequivocal. I find reason elsewhere herein to question thecredibility of Stokes, Krypel, and Martinez and findadditional reason in their testimony about Lamantia todiscredit them, for it seems clear that by their testimonythey sought to predate Lamantia's actual elevation tosupervisory authority in order to negate any inference ofMartinez' supervisory status that might be drawn from theabsence of any supervision between Krypel and Martinez.I do not credit their testimony that Lamantia had supervi-sory authority before August 1975, but I do note that theirtestimony concedes that salaried status was not essential topossession of supervisory authority and effectively negatesany contention that Martinez lacked supervisory authoritybecause she was hourly paid.There are other conflicts in the testimony of Stokes,Krypel, and Martinez relating to her supervisory authoritywhich contribute to the conclusion that they should not becredited. While Stokes testified that Martinez played norole in the assignment of overtime to employees, bothKrypel and Martinez testified that Krypel told her howmany employees were needed and Martinez determinedwhich employees wanted to work overtime in accord withtheir seniority. Martinez' testimony was in turn inconsis-tent with her affidavit. There was also conflict betweenStokes and Krypel as to whether Martinez ever criticizedthe work of experienced employees, and Martinez in thisconnection tacitly conceded watching over their workalbeit that she phrased her actions in terms of trying tomake it easier for them to do their work. Stokes and Krypelwere also in conflict as to Martinez' effectiveness inrecommending applicants for hire. While both took theposition that Martinez had no more authority than anyother employee in this connection, Stokes testified thatMartinez' recommendations were not accepted as often asanother employee's; Krypel testified that he could notrecall ever rejecting anyone sent in by any employee andthat Martinez was a source of more applicants than anyother employee.2I find, based on the testimony of Amparo Moreno,Agripina Cervantes, Sotera Gonzalez, Bernice McDaniels,and Mattie Taylor, that Martinez regularly assigned em-ployees to machines at the start of each workday andmoved them from machine to another in the course of each2 Stokes also testified that, when help was needed, he personally spoke toeach employee in the department to ask if they knew of any prospectiveapplicants. Surprisingly, Krypel testified that he was unaware of such apractice.3 Although there is some testimony that Martinez picked employees ather discretion for overtime, testimony of Krypel that the contract requiredthat overtime be offered in accord with seniority was uncontradicted.day without the presence or participation of Krypel or anyother supervisor. It was conceded by Krypel that, while themachines were similar, different molds required operatorsof varying degrees of skill and experience, and discretionwas required to select the proper operator for eachmachine. Martinez was familiar with both the work and theoperators. Martinez not only made these assignments butalso, at times, if an operator sought instructions fromKrypel when her machine broke down, Krypel sent her toMartinez to find something to do for her. While there isindication that at times Martinez told employees that Hankwanted them to do certain things, and McDaniels testifiedthat she believed Martinez assigned employees in accordwith Krypel's instructions, I find the evidence persuasivethat Martinez exercised discretion in assigning work toemployees.The evidence also establishes that Martinez regularlypatroled the production floor and exercised discretion inchecking, criticizing, and correcting the work of otheroperators. While Martinez characterized this as simply aneffort to be helpful to other operators, the employees'testimony made it clear that Martinez in this role threat-ened discipline to employees and was at times harsh in hercriticism of their work. The testimony also establishes thatMartinez not only watched the quality of the workperformed by the operators, but also watched their atten-dance at their machines and threatened discipline if theyoverstayed breaks.The testimony also establishes that Martinez played arole in the assignment of overtime. There is no evidence toindicate that she determined whether overtime was to beworked or how many would work, but once those decisionswere made Martinez went to individual employees andoffered them the opportunity to work overtime in accordwith their seniority.3Employees had the right to rejectovertime if they so wished. Martinez also usually handedout the paychecks to the molding department employees.4With respect to hiring, employees Sotera Gonzalez,Georgina Vergara, and Maria Cervantes testified that in anumber of instances Martinez over a 5-year period hadobtained jobs for them and others upon payment of a $20or $30 fee to Martinez, and that those who obtained jobs inthis fashion started to work without talking with any othermanagement official. Although Martinez denied ever tak-ing a fee from employees to get them jobs, the evidence tothe contrary is substantial, and I cannot discount it as theproduct of bias or collusion. While Stokes and Krypeldenied any knowledge of the fees taken by Martinez, thetestimony that employees started work after speaking onlyto Martinez without being interviewed by anyone else wasnot effectively denied. Given these circumstances and theconflict in the testimony of Stokes and Krypel as to theeffectiveness of Martinez' recommendations, I find thatMartinez gave employees assurances of jobs for a fee andthat her recommendations were sufficiently effective foremployees to start to work on the basis of her recommen-4 Although Stokes, Krypel, and Martinez denied that she was the onlyone who handed out checks in that department, and there are discrepanciesbetween their testimony as to who else did so, it is apparent from thetestimony of Krypel that checks were usually handed out by supervisors inthe plant in general.371 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdation without more. I reject the testimony of Stokes andKrypel that recommendations of other employees wereequally effective for it seems clear that employees wouldnot have enlisted the aid of Martinez to get jobs for theirfriends and relatives with or without a fee if their ownrecommendation would have had equal weight.With respect to layoffs, it is conceded that Martineznotified some employees of a major layoff in 1974, and itappears that in fact she notified both Spanish- and English-speaking employees in the molding department of thelayoff. There is no evidence, however, that she determinedthat there was to be a layoff, and the testimony of Krypelthat layoffs were by seniority was uncontradicted.There is testimony that Martinez spoke with employeesabout discharges and rehire, indicating to them on occa-sion that she did not want them any longer or did not wantthem to return to work after layoff or other separation. Thetestimony in this regard shows that Martinez indicatedboth that she did not want employees and that Krypel alsodid not. On one occasion when Martinez told Moreno shecould not return to work, Moreno threatened to go toKrypel, and Martinez then told Moreno she could comeback to work. On two occasions employees went toKoeneke after Martinez told employees they could notreturn to work or would be laid off, and Koeneke tookcontrary action to that indicated by Martinez.I find that Martinez was a supervisor within the meaningof the Act. In reaching this conclusion, I find that Martinezhad authority to responsibly direct the work of the moldingmachine operators on the first shift. That her direction wasmore than routine appears not only from the above butfrom portions of Krypel's testimony as well. Krypelconceded that because of Martinez' skill and experienceshe was not regularly assigned a machine to operate andwould be taken off a machine if another operator becameavailable. While he depicted her authority as limited, Icannot believe that her skill and experience on the onehand accounted for this treatment, but that on the otherher duties were confined to making boxes, sweeping up,cleaning, and routinely relaying directions, while lessexperienced operators ran machines in her place. I findthat Martinez' experience was put to use in assigning anddirecting other operators in the performance of their work.Also strongly indicative of Martinez' supervisory status isthe evidence that she effectively recommended or causedthe hire of a number of employees who were put to workwithout being interviewed by any other company official.Other factors present standing alone would not supportthe conclusion that Martinez was a supervisor, but do notdetract from that conclusion when considered with theabove. Thus, Martinez' role in the assignment of overtimewas more ministerial than discretionary; yet in the eyes ofemployees she was the one who brought them the opportu-nity to work overtime. Handing out paychecks is nota See Felsenthal Plastics Inc., etc., 219 NLRB 592 (1975), and 224 NLRB1312 (1976), in which the election was set aside and a refusal to bargainfound based on preelection promises and a postelection grant of benefits.6 Several employees testified that they also received a second documenteither with the leaflet or separately. They described it as a single sheet ofwhite paper. No one was able to produce a copy of it at the time of thehearing, and in reply to a subpena company representatives stated that theyhad no knowledge or record of a second document having been sent. I findinvariably a supervisory function; yet the evidence indi-cates that at this plant that function was customarilyperformed by office or supervisory personnel so thatMartinez' performance of this function again associatedher with supervision in the eyes of the employees. Finally,the evidence is not sufficiently clear to establish thatMartinez had authority to lay off employees, to refuse torecall employees, or to effectively recommend those ac-tions, and it shows also that employees challenged herclaim of authority in these areas successfully on occasion;yet employees also learned of layoffs from her and knewthat in this regard whatever limitations there were on herauthority she was used by the Company as a spokesman.Based on the above I find that Martinez was a supervisorwith authority to responsibly direct work of other employ-ees and to recommend effectively their hire.B. The Alleged 8(a)(1) Violations Before the Strike1. The factsOn December 5, 1974, a decertification election was heldat the Kedzie plant of Grede Plastics where District 8,International Association of Machinists and AerospaceWorkers, AFL-CIO, had been the representative for someyears before the Company acquired that plant. A majorityof the employees at the Kedzie plant voted against unionrepresentation5and, on or about December 20, theCompany's relations department sent an informationalbulletin to all company employees, including those in thebargaining unit at the Maywood plant.6It informedemployees that, after many years of representation by theIAM, the employees at the Kedzie plant had voted to ridthemselves of union representation thereby relieving them-selves of union dues and dependent insurance coverageexpenses and gaining improved wages and insurancebenefits. The leaflet concluded, "It's easy to see why theemployees wanted to become members of the Grede teamwhere freedom pays off."Starting at the end of March or in early April 1975,7onFridays Martinez started to come to work dressed moreelegantly than usual and did not go home in her usualcarpool, but left with Essie Taylor and Martha Jones. Onone Friday Maria Cervantes asked Martinez where she wasgoing, and Martinez replied that she was going to have ameeting with the boss at a restaurant and that Dale Stokeswas going to take them.On another occasion in June Cervantes sought Martinezto give her lunch she had brought for her but could not findher. When Martinez appeared later in the afternoon,Cervantes reminded her of the lunch, and Martinez toldher that she was not going to eat it because she had alreadyhad lunch with the employer in a restaurant.8In early April 1975, Lupe Martinez, Essie Taylor, MarthaJones, and Mary Nichols circulated a petition, referred tothe testimony relating to the second document too vague to serve as a basisfor a finding as to its contents, even assuming that it was sent to theemployees.7 All dates which appear hereafter occurred in 1975 unless otherwiseindicated.8 Martinez denied that the latter incident occurred, but did not deny orexplain otherwise the testimony about her dressing up on Fndays or leavingthe plant without her carpool. With respect to the latter incident, Martinez372 MAYWOOD PLANT OF GREDE PLASTICShereafter as the showing-of-interest petition, which theysolicited Maywood plant employees to sign in support ofdecertification of the Union.9Although it is not clearexactly how many of the signatures were obtained byMartinez, Martinez solicited all first-shift employees andthe Spanish-speaking employees on the other shifts to signthe showing-of-interest petition.Martinez conceded that in the course of solicitingemployees to sign the showing-of-interest petition she toldthem that they would get better insurance and moreholidays without a union. She testified that she based thesestatements on a booklet she received about 6 monthsbefore.There is evidence that Martinez' statements to employeeswent further. At the time the showing-of-interest petitionwas circulated, Mattie Taylor was on sick leave, andMartinez telephoned her at home.'0Martinez asked herwhen she was coming back because they had a petition tosign to get the Union out. Taylor said she would not cometo the plant to sign the petition and that Martinez couldsign it for her. Martinez told Taylor that the Companypromised the employees better benefits and that theywould get profit sharing, sick pay, additional holidays, andretirement benefits. In this conversation Martinez toldTaylor that she, Essie Taylor, Martha Jones, and MaryNichols had been meeting with the president of theCompany. Taylor asked where they had been meeting, andMartinez did not tell her. Taylor asked for the name of thepresident, and Martinez said it was Mr. Ward." Taylorcommented that it all sounded good but asked how theCompany was going to provide all these benefits when itdid not want to pay her for an accident and being off sick.Martinez told Taylor that she would talk to the presidentand to Dale Stokes and that the Company would take careof her. Shortly after this conversation Dale Stokes calledTaylor and said that he was sorry but no one had told himabout her accident. He then arranged to meet her and hedrove her to a doctor.12When Martinez solicited the signature of TeodoraGonzalez, Martinez said that the boss had told her thatthey were going to have better benefits, better treatment,and raises.'3Martinez told Maria Cervantes that if employ-ees did not sign the petition in favor of the Company theywould no longer have jobs. Martinez also said that withoutsought to explain why she did not want to eat lunches brought to her byother employees. Her attempted explanation, however, ultimately confirmedtheir testimony that she was hostile to Mexican employees and that theysought to placate her by doing her favors, and indeed the evidence in thisregard offers support for the conclusion that Martinez was in a position toaffect other employees adversely. I credit Cervantes as to this incident.9 Martinez testified that all four of them solicited employee signatures.However, in an affidavit given during the investigation of this case Martinezstated that she obtained all the signatures. She testified that she deliberatelymisstated the facts in her affidavit because she knew they were in dangerand she took the blame. This explanation is puzzling because Taylor, Jones,and Nichols had all signed the decertification petition later filed with theBoard and were thus openly identified with the decertification effort beforethe statement was given. However, this testimony along with other aspectsof her testimony is revealing in its demonstration of Martinez' willingness todeliberately misstate facts under oath to suit an ulterior purpose.o1 Although Taylor placed this conversation in March, it is clear that itoccurred at the time the petition was circulated.nl This was in evident reference to R. J. Ward who is vice president incharge of industrial relations for Grede Foundnes.the Union they would receive better benefits and insur-ance.'4On April 15, the decertification petition signed byMartinez, Essie Taylor, Jones, and Nichols was filed withthe Board. When Mattie Taylor returned to work sometimethereafter, she had a number of conversations with Marti-nez about benefits which were of the same nature as theirearlier telephone conversation. In one of these conversa-tions Martinez referred to the leaflet that had been sent tothe employees in December and read to Taylor from it.Martinez also told her the employees would get a raise,bonuses, profit sharing, sick pay, and increased holidaysafter the Union was out.In early May McDaniels asked Martinez how mucn theemployees would be paid by the "new" company.'5Martinez replied that the employees would receive about a12-percent increase and that Martinez would be makingabout $4 an hour.Georgina Vergara returned to work from layoff in earlyMay. Shortly thereafter, Martinez told her that her returnto work was conditioned on her rejection of the Union andthat if the Company knew that she was for the Union shewould not have work. Martinez told her that she hadspoken to the owner's son-in-law,16that she was in charge,that she had authority to dismiss anyone or to keep them atwork, and that whatever she said had to be obeyed.At or about the same time Martinez told TeodoraGonzalez that she would fire Vergara if Vergara did notsupport the Company, and Gonzalez reported this conver-sation to Vergara. Shortly thereafter Martinez told Vergarathat she wanted to know once and for all if Vergara was forthe Company or for the Union. Vergara replied that shehad just returned from Mexico, that she did not knowanything, and that she was just paying union dues.In mid-April, Santos Vargas returned to work followingan absence due to an injury. About 2 weeks later Martineztold him that they wanted to throw the Union out andasked him why he did not come over to their side. Vargassaid he would think about it, and Martinez told him tothink it over very well because if he did not come over tothe Company's side there would be no work for him at theplant. Martinez also told him that, if they supported theCompany, there would be better hospitalization insurancewith maternity benefits.12 These findings are based on testimony of Mattie Taylor. Martinez wasnot questioned specifically about this conversation with Taylor and did notdeny that it occurred. Although Taylor was not candid in some of hertestimony on cross-examination concerning picket line misconduct, I havecredited her testimony as to her conversations with Martinez which was notspecifically denied.13 Gonzalez so testified. Although Martinez denied telling employeesthat they would get raises, McDaniels. who worked during the strike andwas employed at the time of the hearing, as well as other witnesses testifiedthat Martinez told them there would be raises. In the light of that testimonyas well as my overall unfavorable impression of Martinez as a witness forreasons stated elsewhere, I do not credit Martinez' denials.14 Cervantes so testified. Martinez denied threatening any employee withdischarge if she was not on the Company's side, but was not questionedotherwise about her conversation with Cervantes. In the light of othertestimony of similar threats and my overall impression of Martinez as awitness, I have not credited her general denial.is This was in apparent reference to the merger and change in corporateidentity of the previous fall.1s This was an evident reference to Stokes who is Ward's son-in-law.373 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAround June 30 Martinez told Mattie Taylor that, whenthe Union went out, Sotera Gonzalez and her relatives whoworked at the plant would not be with the Company anylonger.Near the end of June when Martinez and a number ofthe women were in the plant washroom, Martinez said theyshould reject the Union and would be in better shape withthe Company because they were going to have betterbenefits and would get a raise of 26 cents an hour.Martinez said that at the Company's other plants there wasno union and the employees were in better shape. Martinezalso said that those who were not on the Company's sidewould be fired.Sometime during June Martinez told Sotera Gonzalezthat they were going to take the Union away and that theCompany offered her a 26-cent wage increase, bonuses,hospitalization insurance, and improved benefits. Martinezsaid that the contract would expire and was finished.There is also evidence that, during the period after thefiling of the decertification petition, Martinez questionedemployees about attendance at union meetings. In April,Martinez asked Teodora Gonzalez what happened at aunion meeting, and Gonzalez replied that union represen-tatives had asked employees why they had signed theshowing-of-interest petition, and the employees had repliedthat they signed to get improved pay and benefits. Duringthe first 2 weeks in May, Martinez asked McDaniels on oneoccasion what had happened at a union meeting and onanother asked her to let her know what happened at ameeting McDaniels was about to attend. At or about thattime Martinez asked Mattie Taylor if she had gone to aunion meeting. When Taylor said that she had, Martineztold her she should not have gone because she had signedthe petition. 72. ConclusionsAs found above, Martinez was a supervisor within themeaning of the Act. The Company contends that Martinez'conduct should not be attributed to it even if she was asupervisor, because she was the Union's steward for manyyears and was treated as part of the bargaining unitnotwithstanding the contractual exclusion of supervisorsfrom it. The Company relies on Dayton Blueprint Company,Inc., 193 NLRB 1100, 1107 (1971), for the proposition that,even if Martinez were a supervisor, her inclusion in the unitand her status as steward would cause employees to regardher as not speaking for management but out of her owncommon interests with the employees as members of thebargaining unit.However, the facts set forth above show that Martinezherself sought to create the impression that she was notmerely acting as a fellow employee out of commoninterests but was in fact working directly with managementin promoting decertification. In promising improved bene-fits to Taylor she said that she and the other decertificationpetition signers had been meeting with Grede FoundriesVice President Ward, and, when Taylor complained ofinattention to her accident claim, Martinez promised to1? Martinez was questioned only about the conversation with Gonzalezof which she gave a different version. The evidence of interrogation byspeak to Ward and Stokes, eliciting a prompt action fromStokes. Martinez represented to Gonzalez that the boss hadtold her they would get better benefits and represented toothers what the Company would do if they got rid of theUnion and if they did not. Her representations wentbeyond speculation and were specific, particularly as towage increases. When Cervantes asked about Martinez'deviation from habits of dress, commuting, and eating,Martinez replied that she was meeting and lunching withthe boss.I conclude from the above that Martinez spoke not as anemployee out of her common interests with other employ-ees but as one in a position to represent to employees whatthe Company would do because of her special status.I find that Martinez was a supervisor and union stewarduntil shortly before the decertification petition was filed,and was a dual agent of the Company and the Union. Heractivity in support of decertification while she remained asteward could not have been construed by employees asactivity attributable to the Union in her capacity assteward, for it attacked the Union directly. I find that,under the facts present in this case, the exception indicatedin Dayton is not applicable, and the Company remainedresponsible for Martinez' conduct in connection withsoliciting signatures for the showing-of-interest petitionand filing the decertification petition, and making promisesand threats in conjunction therewith.The General Counsel contends further that the evidencesupports the inference that the Company was aware of andencouraged Martinez in her decertification activities.According to Martinez and Mary Nichols, the idea offiling a decertification petition was developed by the fourpersons who signed it without the assistance of anyone inthe Company. Martinez testified that when she solicitedsignatures on the showing-of-interest petition she sought tokeep knowledge of what she was doing from the frontoffice and therefore did not solicit anyone known to her asa supervisor. According to Martinez all signatures on thepetition were obtained in I day, and she solicited first-shiftemployees to sign wherever she could while they were atwork at their machines, in the washroom, or in thelunchroom. Dale Stokes, personnel manager at the plant,testified that before receiving the decertification petition inthe mail he had heard rumors that some kind of employeepetition relating to the Union was being circulated by theemployees and that, shortly after the decertification peti-tion was filed, he heard from Hank Krypel that all but fouror five employees had signed the showing-of-interestpetition. Krypel, however, denied any knowledge of theshowing-of-interest petition until a few months after thedecertification petition was filed.I find the testimony as to the complete noninvolvementof and lack of knowledge of company officials incredible.Nichols testified that her foreman knew she was circulatingthe showing-of-interest petition. Martinez carried on hersolicitations openly while employees were at work, solicit-Martinez is otherwise undenied. I have credited McDaniels, Taylor, andGonzalez as to Martinez' interrogation.374 MAYWOOD PLANT OF GREDE PLASTICSing McDaniels to sign when Krypel was only 6 or 7 feetaway at another machine.18Martinez solicited Rodriguez,a supervisor outside the bargaining unit, to sign thepetition.Martinez was questioned at length about the preparationof the decertification petition. In her affidavit given duringthe investigation of this case Martinez stated that her sonassisted in the preparation of the petition. In her testimonyshe testified that a friend and not her son aided her. Sheconceded that she had deliberately misstated the facts inher affidavit because she did not want to get her friend introuble and refused to name her friend in her testimony forthe same reason. Martinez' testimony initially portrays heras dictating the contents of the petition and her friend asmerely typing what she told him and then, on detailedcross-examination as to who composed the petition, por-trays her friend as supplying most of the information andthe wording. Comparison of the petition, a later appealfrom the dismissal of the petition which Martinez wrote,and her testimony as to the preparation of the petition ispersuasive that Martinez concealed more than the name ofthe friend who helped her and that her testimony defiesbelief. While I am mindful that Martinez was the victim ofa fire which destroyed her home and which she clearlybelieved was caused by the Union, I cannot accept hertestimony that her refusal to name the friend who assistedher was motivated simply by her asserted desire to protecthim from reprisal. Rather, I am persuaded that Martinez'refusal stemmed more simply from the fact that hertestimony as to the preparation of the petition was nottruthful. Indeed, while other witnesses in this proceedingshowed signs that partisanship affected their objectivity, noone displayed more such signs than Martinez and I amconvinced that much of her testimony was more influencedby her desire to achieve a particular end than by acommitment to the truth.My disbelief in this regard goes beyond Martinez. Thereis clear inconsistency between the testimony of Stokes andKrypel. It is impossible to believe that Krypel neverlearned of the showing-of-interest petition until the strikestarted, some 3 months after the decertification petitionwas filed. Even if Martinez in the course of her frequentcontacts with Krypel said nothing, as she claimed, one inKrypel's position does not remain unaware of the circula-tion of a petition to decertify the Union affecting most ofthe employees under his supervision. Given the fact thatsignatures were solicited on working time in Krypel'spresence, that other supervisors were aware of it, and theconflict with Stokes, I cannot credit Krypel's testimonythat he remained unaware of the showing-of-interestpetition throughout the period during which the decertifi-cation petition was filed; the Company refused to bargainbecause of it, unfair labor practice charges were filed, thecontract expired, unilateral changes were made, and thedecertification petition was dismissed.'9From the above Iwould not credit Stokes' and Krypel's denials and would1s There is a conflict in the testimony as to whether Krypel could hearthe conversation between Martinez and McDaniels over the noise of theshop. McDaniels expressed the opinion that he could not and I accept hertestimony on that regard.1" See the statement of facts below relating to the refusal to bargain andthe petition.infer their knowledge of circulation of the decertificationpetition.In addition, since Martinez was a supervisor, her state-ments to other employees about her meetings with compa-ny officials in which she attributed to them her representa-tions as to increased benefits are properly chargeable to theCompany and constitute evidence that Martinez did notact without the Company's knowledge in filing the decerti-fication petition but received from the Company materialand information to use in representing to employees whatwould happen in the event of decertification. On that basisI find not only that the denials of knowledge of circulationof the showing-of-interest petition by Krypel and Stokesare incredible, but also that the Company knew of andencouraged Martinez in her decertification efforts20andthat her conduct is attributable to Respondent for thisfurther reason.The facts above show that Martinez promised employeesthat if the Union were decertified the Company would givethem raises, improved insurance, profit sharing, sick pay,additional holidays, retirement benefits, and other unspeci-fied better benefits. Martinez also threatened a number ofemployees that they would not have jobs if they did notsupport the decertification effort. I find that these threatsand promises violated Section 8(aX 1) of the Act.The facts also show that, after Martinez had resigned assteward, she questioned employees about their attendanceat union meetings. In the context of her threats ofretaliation against union supporters I find that this interro-gation was coercive and violated Section 8(a)() of the Act.Finally, the evidence leaves no doubt that Martinez wasthe central figure in the solicitation of signatures on theshowing-of-interest petition and the promotion of decertifi-cation. Her participation in the initiation of the petition,the solicitation of signatures, and the filing of the petitionviolated Section 8(aX 1) of the Act.21C. The Alleged 8(a)(5) Violations1. The factsOn April 11, R. J. Ward, vice president for industrialrelations of Grede Foundries, Inc., notified Union Presi-dent Elmer Lewis that the Company intended to terminatethe collective-bargaining agreement as of June 30, 1975,and offered to meet with the Union to negotiate a newcontract.On April 15, the decertification petition was filed and, onthe same day, Union President Lewis notified Ward of theUnion's desire to start negotiations for a new contract. OnApril 21, Ward replied that the Company had been notifiedthat the decertification petition was on file and that as aresult "I must rescind my offer to engage in collectivebargaining until this matter is finally resolved."On May 9, the Union filed the original charge in Case13-CA-14286, alleging employer initiation and assistance20 In reaching this conclusion I do not rely on the mailing of theDecember 1974 leaflet to the Maywood plant employees. No allegation ofseparate violation is based on the mailing of the leaflet which was offered inevidence as background.21 Suburban Homes Corporation, 173 NLRB 497 (1968).375 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the circulation of the decertification petition, and onMay 21 Union Attorney Cicero wrote Ward renewing theUnion's request for bargaining, naming a union bargainingcommittee, and establishing a time and place for negotia-tions. Cicero's letter set forth in detail the Union'snegotiating demands.On May 23 Ward replied to Cicero that the Companydid not intend to meet with the Union and that "until thequestion of representation has been resolved, there will beno discussions and/or negotiations regarding a contract."In the final paragraph of his letter Ward stated, "In fact,your asseverations of your right to negotiate only raise agood faith doubt on our part that you continue to representa majority of our employees in the old bargaining unit."On May 29 Union President Lewis wrote Ward that hehad removed himself as business agent for the Company'semployees and that the business agents assigned to servicethem would be Eddie Poe and Oliver Aguilar.On June 27 Ward wrote Aguilar that, pursuant to thetermination clause of the existing agreement and in accordwith the Company's April 11 notice, all provisions of thecontract would cease and the contract would be null andvoid as of July 1, 1975. With the letter Ward enclosed acopy of a notice to employees bearing the same date whichadvised them that the agreement had terminated, that dueswere to be remitted directly to the Union by thoseemployees who wanted to pay them, that provisions of thehealth and welfare clause of the contract were terminated,and that employees were being picked up on a temporarybasis under the Company's major medical insuranceprogram pending disposition of the decertification petitionon file with the Board.On July I the decertification petition was dismissed bythe Regional Director for Region 13.22 After Cicero's May21 letter to Ward, the Union made no further request to theCompany to engage in collective bargaining.On July 21 the Union started its strike at the Maywoodplant. Except for the first 2 weeks of August when the plantwas shut down, the Company continued to operate theplant during the strike. On July 31, just before theshutdown, the Company notified the employees then atwork that wage increases would be granted after theshutdown, and wage increases became effective on August18, when the nonstriking employees returned to work.On September 25, Grede Foundries, Inc., notified all itsemployees, including those at the Maywood plant, ofimprovements in group major medical and life insurancebenefits for pregnancy cases and early retirees, to becomeeffective on October I under the insurance program inwhich the Maywood plant employees had been placed onJuly 1.2. ConclusionsThe General Counsel contends that, because of Marti-nez' role in the initiation and filing of the decertificationpetition, the petition was invalid from its inception and the22 An appeal from the dismissal was filed by Lupe Martinez, thepetitioner, and on September 15 the Board affirmed dismissal of thepetition. The Company received notice of the Board's action shortlythereafter.23 The Freeman Company, 194 NLRB 595 (1971), enfd. as modified 471F.2d 708 (C.A. 8, 1972).Company's obligation to bargain with the Union contin-ued. Accordingly, the General Counsel contends that theCompany's refusal to bargain with the Union following thefiling of the petition and its unilateral changes in insuranceand wages were unlawful. The Company contends that,even assuming that Martinez was its agent, her conduct didnot so taint the petition as to invalidate it and that theCompany was entitled to rely on the Board's decision inTelautograph Corporation, 199 NLRB 892 (1972), and torefuse to bargain over a new agreement upon receipt of thedecertification petition. The Company further contendsthat it was excused from bargaining further with the Unionby a good-faith doubt of the Union's majority based onobjective considerations and that its unilateral changesbrought about by expiration of the contract and businessnecessity were proper.The critical issue raised by the contentions of the partiesis whether the decertification petition was invalid becauseof Martinez' activities. Not all interference in the course ofsolicitation of employees to support a decertification effortinvalidates that effort,23but employer participation in theinitiation and circulation of a decertification petitioninvalidates the petition and any reliance upon it in supportof a refusal to bargain.24Although the Company contendshere that Martinez' activities in this case at most taintedthe signatures which she personally obtained and did notinvalidate the petition, I cannot agree. Apart from thefinding that Martinez was acting with company knowledgeand encouragement, Martinez clearly played the centralrole in the initiation and circulation of the showing-of-interest petition. She solicited all the employees on the firstshift and some of those on other shifts to sign it. She maderepresentations to employees as to the benefits they wouldreceive if the Union were decertified, and led employees tobelieve that what she told them was based on meetings withcompany officials and that the decertification movementwas encouraged by them. Martinez was not a bystandingsupervisor who merely added individual and isolatedencouragement to an independently originated decertifica-tion drive. She was the dominant figure, leading employeesto believe that she was reflecting management's desires insoliciting their signatures, promising better things if theUnion were ousted, and threatening loss of jobs if it werenot. Even if higher supervision and management had beentotally unaware of Martinez' activities and representations,the effect on employees would have been the same as if ithad encouraged and approved her conduct. Moreover, as Ihave found above, the evidence warrants the inference thatMartinez' conduct was known to management and encour-aged by it, so that her actions were indeed taken on behalfof the Company. I conclude that the decertificationpetition was tainted by Martinez' conduct and cannot berelied on by the Company in defense of its refusal tobargain with the Union at any time after it was filed.25Although the Company contends in addition that itentertained a good-faith doubt of the Union's continuingmajority based on objective considerations, central to that24 Allou Distributors, Inc., 201 NLRB 47(1973).25 The National Cash Register Company, 201 NLRB 1034 (1973),enforcement denied in material part 494 F.2d 189 (C.A. 8, 1974); CondonTransport, Inc., 211 NLRB 297 (1974).376 MAYWOOD PLANT OF GREDE PLASTICScontention is reliance on the information it claimed toreceive after the decertification petition was filed as to thesupport for the showing-of-interest petition. In view of theabove, that contention must fall.I find, accordingly, that, at the time of the Union'srequest for renewed bargaining, there was a presumptionthat it continued to represent a majority of the bargainingunit employees which has not been rebutted, that theCompany was obligated to bargain with the Union over anew agreement, and that its refusal on and after April 21,1975, to bargain with the Union violated Section 8(aX5)and (1) of the Act.26With respect to the Company'sunilateral changes in benefits on July 1, August 18, andSeptember 27, there was concededly no bargaining with theUnion prior to these changes. The Company's defense tothese allegations rests on the same premises as its defensesconsidered above, that it was prohibited from bargainingwith the Union because of the filing of the decertificationpetition and that it entertained a good-faith doubt as to theUnion's majority. In addition, it contends that the insur-ance benefits were only temporary and were necessitatedby termination of the collective-bargaining agreement andthat the wage increases were proper under the expiringagreement because the agreement only established mini-mums and did not preclude merit increases. Whateverappeal the Company's argument as to the insurancechanges might have if the Company had bargained withthe Union from April 21 until July 1 without reaching anagreement, one cannot assume that bargaining would havefailed to produce agreement by July 1. Having failed tobargain over a new agreement, the unilateral institution ofinsurance benefits constituted a further repudiation of theCompany's bargaining obligation. With respect to the wageincreases, assuming that the expiring contract permittedmerit increases during its term, wages under a newagreement were clearly a subject for bargaining. Havingrefused to bargain over a new agreement at the Union'srequest, the Company's grant of increases after the oldcontract expired further derogated the Union's representa-tive status and violated Section 8(a)(5) of the Act.D. The Nature of the StrikeOn May 4, Union Attorney Cicero, President Lewis, andseveral other union representatives met with 20 to 30Maywood plant employees at the Union's offices. Duringthe course of this meeting Lewis indicated that the unionexecutive board might call a strike, and the employeespresent indicated that if there was to be a strike theywanted to let the Company know what benefits theywanted. As a result, a list of demands was drawn up.During that meeting Cicero questioned employees aboutthe conduct of Martinez and company officials relating tothe filing of the decertification petition. Cicero expressed tothose present the belief that the Company had committedunfair labor practices and could not rely on the petition asa reason for refusing to bargain. Shortly after this meetingthe Union filed its charge against the Company. As set26 Suburban Homes Corporation, supra, The National Cash RegisterCompany, supra, Condon Transport, Inc, supra.27 According to Cicero, the strke was authorized by the union executiveboard at a meeting which he did not attend.forth above, on May 21, Cicero wrote the Companycharging it with unfair labor practices, requesting bargain-ing, and listing the Union's contract demands. On June 25the initial complaint in this case issued.On July 21 the strike began27 and, insofar as appears,neither the Company nor its employees had advance noticethat the strike was going to start. Pickets at the plant worejackets stating that the plant was "Unfair to Union Labor."A week after the strike started, on July 29, the Union firstcommunicated with the Company by mailgram and assert-ed that it had been necessary to take strike action becausethe Company had violated the Act and the rights of itsemployees.28The General Counsel contends that the strike was causedby the Company's unfair labor practices and that theemployees who joined the strike are unfair labor practicestrikers who are entitled to reinstatement upon request.The Company contends that the strike was an economicstrike for a new contract.There is evidence that one of the purposes of the strikewas to obtain a new contract. Thus, on May 4 when theUnion indicated that it might call a strike, the employeesasked to have their demands placed before the Company ifthere was going to be a strike, and that was done. However,obtaining a new contract required bargaining, and Cicero'sletter of May 21 was also directed at protesting theCompany's refusal to bargain and starting negotiations toachieve the Union's demands. The Union did not strikeimmediately, but waited 2 months after Cicero's letter wassent and a month after the complaint issued before striking.I find that one of the purposes of the strike was to protestand remedy the Company's refusal to bargain, and that itwas therefore an unfair labor practice strike.29E. Alleged Strike Misconduct by the Union and theCompanyI. IntroductionThe two complaints against the Union allege numerousincidents of strike misconduct occurring from the first dayof the strike through September. The complaint against theCompany also alleges three incidents of misconduct byalleged agents of the Company during the course of thestrike. The facts and conclusions relating to the allegationsagainst both the Union and the Company are set forthbelow in chronological order to the extent possible.A brief description of the plant premises is necessary tounderstand what follows. The plant is located on the southside of Maywood Drive and faces north. There is an openparking lot on the opposite side of Maywood Drive knownas the north parking lot. Before the strike began, the northlot was utilized by supervisors and employees. There isanother parking lot on the west side of the plant which isfenced and was also used by employees. Before the strikemost of the hourly employees entered the plant through anentrance door on the west side of the building which opensdirectly into the west parking lot. Employees who parked in28 On the day the strike started the Union notified two other unions thatit was engaged in an unfair labor practice strike and asked them to honorthe Union's picket line.29 The Lundy Packing Company, 223 NLRB 139 (!976).377 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe north lot entered through a door in the front of theplant located next to the plant loading dock. Salaried andoffice personnel who parked in the north lot entered theplant through another door in the front of the plant whichleads into the office area. Before the strike began, therewere approximately 55 to 60 bargaining unit employeesworking on three shifts. There were about eight supervisorsand approximately 10 employees outside the bargainingunit.Unless otherwise indicated the findings which follow arebased on credited uncontradicted testimony of witnesses tothe events described. In some instances there are conflictsin testimony as to dates of events although not as to theirsubstance. In most cases those conflicts are resolvedwithout further comment based on the version which seemsmost consistent with the facts otherwise. The dates,however, are not of critical importance to the findings orconclusions.While issues were raised as to the responsibility of theUnion for some of the conduct described, the Union hasconceded that the following persons occupy the positionsindicated and in effect concedes that they are its agents:International Union Vice President Henry Harrison,Union President Elmer Lewis, and Union Business AgentsAngelo Petetti, Charles Bonesz, Peter DeRosa, HermesRuiz, Rene Calderon, Charles Pabst, Oliver Aguilar,Ronald Partynski, Anthony Aleman, Marvin Jones, EddiePoe, and Pauline Irgang. In addition to the namedindividuals, other nonemployees whose conduct is at issuewere identified by witnesses as persons seen frequently atthe picket line and in cars frequently driven by unionrepresentatives. While some of these persons were neveridentified by name, in almost every instance in which theirconduct was described at or away from the picket line, theywere accompanied by known business agents who eitherparticipated in or observed these incidents. Unless other-wise noted below I find that their conduct is attributable tothe Union because it occurred at the picket line and/or inthe presence of known union agents who took no steps todisavow it, and because in almost every instance theconduct involved was similar to that engaged in by knownunion agents or was actively joined in by known unionagents.30Finally, the General Counsel seeks to hold theUnion responsible for conduct of some of the strikingemployees. In each instance the conduct complainedoccurred on the picket line in the presence of known agentsof the Union, was not disavowed by the Union, and indeedwas similar to conduct first engaged in by known unionagents. I find that the Union is responsible for all employeeconduct at the picket line described below.312. July 21a. The factsWhen employees and supervisors arrived at the plant forthe day shift on July 21 they found a line of picketsstretched across the front of the plant, including a numberof business agents.10 Service Employees International Union, Local No. 50, AFL-CIO (OurLady of Perpetual Help Nursing Home, Inc.), 208 NLRB 117 (1974).3' Ibid.Among the early arrivals at the plant were employeesMartin Goldmeier, Mougette and Ted Lamantia.32Initial-ly Lamantia tried to park in the west lot, but Oliver Aguilarand Peter DeRosa who were on the picket line stopped himand told him that there would be no work that day and thathe could not enter because there was a strike. Lamantiathen proceeded to the north lot, where he met Mougetteand Goldmeier. DeRosa approached them. They identifiedthemselves as employees outside the bargaining unit, butDeRosa told them that no one was going to cross the streetto work and that they should go home because the strikewould last a couple of days and that would be it. After awhile Lamantia went home. Goldmeier and Mougetteremained on the lot waiting in Goldmeier's car.Before the scheduled starting time for the first shiftemployee Bernarda Ruiz arrived at the plant by caraccompanied by her husband and niece who were alsoemployees. She attempted to drive into the west lot but wasblocked by a number of pickets, including business agentsRene Calderon, Charles Bonesz, Angelo Petetti, PeterDeRosa, Elmer Lewis, Hermes Ruiz, and Marvin Jones.When she asked one of the pickets standing in front of hercar to let her through, he replied that she could not enterbecause there was a strike. After about 10 minutes she leftthe parking lot entrance and the vicinity of the plant. Awhile later, Ruiz returned and parked in the north lot. She,her husband, and her niece left her car and stood in theparking lot.At some point thereafter Personnel Manager Stokesnoticed that a number of employees and supervisors werestanding in the north lot where union business agentsappeared to be talking with them. Stokes left the plant,went part way to the group, motioned for them to followhim into the plant, and started back toward the plant. Atthat point Bernarda Ruiz, her husband, and her niecestarted to move toward the plant along with others.Aguilar, Calderon, and Hermes Ruiz blocked their path,would not permit them to continue across the street, andpushed and jostled them. About 10 business agents posi-tioned themselves between Stokes who was in the street infront of the plant and the employees who were in the northlot. Stokes attempted to go to the lot but was blocked bythe union business agents who stood in his path. At thattime Goldmeier was standing in the north lot next to hiscar. DeRosa approached him and told him it was getting "alittle hot" and he had better leave.As Stokes tried to proceed to the north lot, BusinessAgent Poe shouted obscenities at him, threatened to cuthim up, and told him he had better go back to the plantwhere he belonged. Stokes said he only wanted to talk tothe employees, and Poe replied that he was not going to goanywhere. At that point Stokes was surrounded by HenryHarrison, Elmer Lewis, Petetti, DeRosa, and Poe. Poegrabbed Stokes' neck with his hands from behind andsomeone grabbed Stokes' arms and held him. The groupshouted obscenities at him and jostled him from side toside. After 15 to 30 seconds, Stokes was released, and hereturned to the plant without talking to the employees.32 Although there is a contention that Lamantia was a supervisor at thistime, as found above, he was not.378 MAYWOOD PLANT OF GREDE PLASTICSAfter this incident, Bernarda Ruiz and Goldmeier left theplant area.At approximately 3 p.m., when the second shift wasscheduled to start, Stokes noticed a number of second-shiftemployees standing at the north parking lot, includingMartha Jones. Stokes noticed that Jones was beckoning tohim to cross the street, and he complied. As he entered theparking lot and walked toward the employees, Poe stood inhis path and told him that he was not going to talk to theemployees. Poe was joined by Hermes Ruiz and anotherperson. One of them told Stokes that they knew were helived and that they were going to get him and cut him up.Poe said that he was going to cut Stokes' groin. After a fewminutes, Stokes returned to the plant without talking to theemployees. While in the parking lot Stokes heard unidenti-fied union agents tell employees that they had better nottry to go to work because they would get hurt if they did.Martha Jones started to cross the street. Someone in thegroup called out, "stop her," and one member of the groupstarted to run toward her but stopped when someone elsesaid to let her go. Jones entered the plant office withoutfurther incident.b. ConclusionsThe facts set forth above as to the experience ofLamantia and Bernarda Ruiz establish that a large numberof pickets, including business agents, obstructed entranceof vehicles to the west parking lot and that business agentsalso obstructed employees who sought to cross MaywoodDrive on foot to enter the plant. I find that there was masspicketing and obstruction of access to the plant on thisdate, as alleged in the complaint, which violated Section8(b)(1)(A) of the Act.I find that the Union further violated Section 8(b)(I)(A)by the pushing and jostling of Bernarda Ruiz and herfamily when they attempted to cross the street and again bythe seizing and jostling of Stokes when he sought to go tothe employees. Although Stokes was a supervisor, themanhandling of Stokes was in plain view of the employeesand had obvious impact upon them. It also appears thatthe threats of physical harm to Stokes made by businessagents occurred when employees were standing nearby andwere obviously attentive to the treatment of Stokes. I findthat those threats also violated Section 8(b)(1)(A).33The complaint alleges a further violation by a unionagent running after Martha Jones and telling her that shecould not enter the plant. However, the attempt to obstructJones was aborted, and I find it did not amount to anindependent violation of Section 8(b)(1)(A). I also find noevidence to support the allegation that union agentsinflicted harm on employees seeking to enter the plant.3. July 22a. The factsOn July 22 Lamantia arrived at the plant about 6:45 a.m.As he drove into the north lot DeRosa came over to his carand told him not to bother getting out of it because the33 Communications Workers of America (Ohio Consolidated TelephoneCompany), 120 NLRB 684 (1958), enfd. as modified 362 U.S. 479 (1960).pickets had been up for 24 hours and were not going to foolaround with the employees on that day. After a whileLamantia returned home.Goldmeier arrived at the plant around 7:15 a.m. andparked in the north lot. While he was speaking to anotheremployee there, a tall, heavy-set man told Goldmeieremphatically to leave. Goldmeier left the lot and drove tothe front of the Canada Dry Bottling Company plantlocated immediately east of the Company's plant. Whileparked there Business Agent Petetti approached Goldmei-er's car and told him "get the hell out of here or I will ripyour nose out of your face." Goldmeier said he did notwant any trouble and went home.Sometime around the first-shift starting time BernardaRuiz arrived at the plant with other employees in her car,and employees Essie Taylor and Leonora Davis arrivedseparately in a car driven by Taylor's husband. At firstboth drivers parked on the street in front of the CanadaDry plant where several other employee cars were alsoparked. While there, Business Agents Jones, Calderon,Hermes Ruiz, and others walked to the cars, spoke toemployees, and told them there was no work, and that theyshould go home. Bernarda Ruiz left the front of theCanada Dry plant and drove into the Company's north lot.She parked there and waited with her passengers to see ifthey could get into work. Calderon and Hermes Ruizapproached her and again told her to leave and said thatthey would not let the employees work. Hermes Ruiz saidthat, if they did not leave, he would call the ImmigrationService. Bernarda Ruiz and her passengers remained at thenorth lot but did not try at that time to cross the street,according to Bernarda Ruiz, because "we were afraid thatthey could do something to us." The Taylor car alsoproceeded to the Company's north lot. Soon after parkingthere, they were approached by Petetti who told Taylor'shusband to get the car out of there because he was in a lotof trouble. Essie Taylor and Lenora Davis then left the car,and Mrs. Taylor told her husband to leave.Sometime during the course of the morning Maywoodpolice arrived at the plant. From that morning on theywere present at most times when employees sought to enteror leave work. At times there were several police cars andas many as 8 to 10 policemen present.By this time a number of employees had gathered in thenorth lot, including those mentioned above, Lupe Marti-nez, Don Dempsey, Bernice McDaniels, Frank Santiago,and Teodora Gonzalez. Martinez beckoned to Stokes tocome to them. As Stokes entered the lot and approachedMartinez, Poe tried to accompany him, but was stopped bya policeman at Stokes' request. While Stokes was speakingwith Martinez, Hermes Ruiz came up behind Stokes. AsStokes moved to one side Ruiz also moved and bumpedinto him. A policeman told Ruiz to go back to the street.As Ruiz complied, he turned and swung his body so thathis right forearm struck Stokes' back.After the employees had been in the lot for about anhour, a police sergeant asked them if they wanted to go intothe plant, and told them to follow him. They were escortedinto the plant without obstruction by the pickets who were379 DECISIONS OF NATIONAL LABOR RELATIONS BOARDa short distance away. As they entered, Essie Taylor heardPetetti say in a loud voice, "You are going in now. Youbetter watch it when you come out. We are going to getyou. We know where you live." Lupe Martinez heardMarvin Jones tell her, "Lupe I'm going to get you."34During the morning Lamantia, Goldmeier, and Tool-room Foreman Anton Novak were called at home and toldthat police were present and that they could return to work.Lamantia returned to the plant again at or about 10 a.m.and parked at the back of the north lot. He joinedToolroom Foreman Anton Novak who had also justarrived, and they began to cross the street. Lamantia's pathwas blocked by Business Agent Aguilar and anotherperson. As Lamantia tried to step around them, the unionagents continued to block his path. Aguilar told Lamantiathat he would break their necks or their heads for crossingthe street. Lamantia was unable to proceed until police lefttheir cars and moved the union agents to one side.Goldmeier returned to the plant and parked in the northlot at approximately 10:30 a.m. Goldmeier told a police-man that he was going to cross the picket line and startedtoward the plant. Petetti met him in the middle of the streetand said, "You are a dead man." Goldmeier continued andentered the plant.In the early afternoon about six employees, includingLupe Martinez, Bernarda Ruiz, Essie Taylor, and BernardaRuiz' relatives, left the plant to go to the Regional Office ofthe NLRB to file the charge in Case 13-CB-6161. As theyleft, pickets wearing vests with strike signs printed on themcursed, made threats, and screamed at them. Ruiz heardone of them say, "You go in and you will see what willhappen in the evening."That afternoon at various times between 3 and 5 p.m.Supervisor Anton Novak, Vice President Ward, and La-mantia returned to their cars which they had parked in thenorth lot. Each of them found that a window in his car hadbeen broken. In addition to the nonstriking employees whohad been on the north lot for a period of time in themorning, employee pickets and business agents had beenpresent on the lot during the day. Ward had seen Pabst,DeRosa, Petetti, Lewis, and others there at times when helooked out of plant windows during the early afternoon.35No one was seen breaking the windows however. From thisday on the plant operated with only a single shift duringthe daytime.b. ConclusionsThe evidence shows that pickets again on this dayobstructed entrance to the plant both by car and by foot,and I find that the Union thereby violated Section8(b)(1)(A) of the Act. On this day employees Lamantia,Goldmeier, Taylor, Martinez, and others were directlythreatened with physical harm and employees were put infear of retaliation at their homes. Some of this conduct wasdirectly engaged in by business agents, other by unidenti-fied pickets at the picket line. I find the Union responsiblefor all of it and that it violated Section 8(b)(l)(A) of the34 Although I have not credited Martinez in many respects, hertestimony in this regard is consistent with that of other employees and isuncontradicted.Act. I find a further violation in the physical harassment ofStokes by Hermes Ruiz in the presence of employees.There remains for consideration the breaking of thewindows in the cars of Lamantia, Novak, and Ward. As inother incidents to be considered below, no one observedthe windows being broken but the cars were on companyproperty when pickets were present at the plant and in theimmediate vicinity of the parked cars. As will be seen,business agents at other times threatened property destruc-tion, were observed in the attempt, and even took credit forit after the fact, I have concluded that property destructionin the vicinity of the plant where pickets were scheduled tobe present around the clock should be charged to theUnion. I find therefore that the breaking of Lamantia's carwindows on the north lot violated Section 8(b)(IX)(A). I findfurther that, in the light of the proximity of the lot to thepicketing, employees must have been aware of the damageto the cars of Novak and Ward and that the breaking oftheir windows also violated Section 8(b)(1)(A).4. July 23a. The factsOn the previous evening company officials and employ-ees planned that the employees would meet in the morningat the intersection of 25th Avenue and Maywood Drive, ashort distance from the plant, and then drive to the plant ina group. At or about 7 a.m. employees began to assemblethere and wait. Mary Nichols arrived there with twoemployees in her car and was joined by Essie Taylor,Lenora Davis, and a third-shift employee who had comethere independently.While Nichols was parked there, two cars stoppednearby. Petetti left one of them and came to the front ofNichols' car carrying two bricks in his hands. Nicholsstarted to back up and turn around. Petetti came to the sideof the car and asked her if she was Mary Nichols and if shewas going to the plant. Nichols answered negatively. Petetticursed and told her that if she went to the plant she wouldget her window knocked out. As Nichols turned her caraway from the direction of the plant, Petetti hit her car withone of the bricks. He then got back into one of the othercars, and DeRosa and Poe proceeded to follow her withPetetti in the two cars. At times as Nichols slowed down orstopped, one of the two cars bumped her from the rear.Nichols was followed until she reached a police stationwhere she obtained the assistance of a policeman whodetained the union cars until she could get away.Bernarda Ruiz drove another of the cars which hadassembled at 25th Avenue and Maywood Drive. Herhusband, niece, and other employees were passengers inher car. As she drove from there toward the plant, one carstarted to follow her and another car cut in front of her andblocked her path. Petetti left the second car and ran towardher car with a brick in his hand. Ruiz started to back awaywith Petetti running after her. Ruiz drove away from theplant and was followed for one or two blocks.Martha Jones also drove to 25th Avenue and MaywoodDrive that morning, with four other employees as passen-35 Ward's car was observed undamaged at noon.380 MAYWOOD PLANT OF GREDE PLASTICSgers. As she drove from there to the plant a car often seendriven by union agents zigzagged in front of her car andblocked it.As cars containing employees approached the plant andsought to enter the west parking lot, some of them weresubjected to mass picketing and were blocked from accessto the lot. When Nichols reached the entrance of the westparking lot, the pickets had the driveway blocked. DeRosastood directly in front of her car and would not move. Sheremained blocked in the driveway entrance for approxi-mately 10 minutes, unable to move and partly blocking thestreet, until police came and moved the pickets aside topermit her to enter. Thereafter at times 15 or moreemployee pickets and union agents milled about in front ofcars of supervisors and employees and prevented theirentrance into the parking lot until they slowly moved out ofthe way to permit the cars to enter after police on the sceneinterceded. Business agents in that group included DeRosa,Irgang, Lewis, Jones, Partynski, Petetti, Aguilar, HermesRuiz, and Aleman. With police present some employeeswere able to enter the parking lot without difficulty whenthey reached the driveway.At some point during the morning company representa-tives noticed roofing nails strewn on the driveway to thewest lot and in the loading dock area. As soon as feasiblethe nails were swept up, and they did no damage. On thatday no one was observed dropping the nails.During that day company driver Harold Evan came tothe plant with a tractor to remove a trailer which had beenin the loading area since the strike started. When Evanarrived at the plant there were 15 to 20 pickets present,including Petetti and DeRosa, and they harassed Evan andgave him a difficult time getting through the picket line.After Evan got into position and connected the tractor tothe trailer, he and Robert Downey, corporate director ofpersonnel, discovered that four tires at the rear of thetrailer had been spiked and that the air lines to the reartires and an additional air line in the brake system hadbeen cleanly cut and partially severed.b. ConclusionsMass picketing and obstruction of entrances on this dayclearly violated Section 8(b)(IXA). In addition, Petetti byhis words and conduct threatened Nichols, Bernarda Ruiz,and the occupants of their cars in violation of Section8(b)(1)(A). The following and bumping of Nichols' car wasclearly violative and indeed carried with it a threat of harmof unknown proportions with all the danger that the use ofa car as a weapon presents.Although no one was observed in the act of scattering thenails or inflicting damage to the trailer, as these incidentsoccurred in the vicinity of the picket line and becameknown to picketing employees, for the reasons set forthabove I find them attributable to the Union and furtherviolations of Section 8(b)( I)(A).5. July 24a. The factsOn the morning of July 24 employees and supervisorsdrove to the corner of 17th Avenue and Harrison Street toassemble and wait for a police escort before attempting toproceed to the plant. Martha Jones, accompanied byseveral employees, arrived first and parked. Two carsfrequently seen driven by union representatives appeared.One parked directly in front of her and the other stoppednext to her car. Its driver left the vehicle and raised itshood, leaving Jones without room to pull out from thecurb. International Union Vice President Henry Harrisonapproached her car and asked Jones why she did not gohome because "we don't want any trouble. We arebrothers." Jones asked Harrison how he could be herbrother when he had her car blocked in. While she wastalking with him someone standing at the car with a raisedhood yelled, "if you want war, there will be war."Mary Nichols, accompanied by two other employees,arrived at 17th Avenue and Harrison Street by car andparked in the line of cars that had formed there. Harrisoncame to her car and told its occupants to go back home sothat they would not get hurt. Harrison also said that a lotof cars would be damaged and that the Union would solvethe problem if the employees would stay home. Petetti alsoapproached Nichols' car carrying a black and silver objectin his hand. Petetti stooped down by the side of her car andremained there for a moment. When he rose, he did nothave the object in his hand. After he left, Nichols lookedunder the car but saw nothing. Shortly thereafter Petettireturned, and Nichols asked if he had put anything underher car. At first Petetti said no, but then said that he hadput a "hat" under her car which would go "poof' when shereached the plant.While Jones was waiting at 17th Avenue and Harrison,Loretta Wright left Jones' car and walked to anotherparked car belonging to employee Ezell Woods. As shestarted to get into Woods' car, one of the union agentswhom Wright had previously seen on the picket line infront of the plant pushed her so that her face struck theheadrest of the car, and she split her lip. There were otherunion agents in the immediate vicinity at the time.While Zapatha Pritchett, accompanied by another em-ployee, was waiting in his car at 17th Avenue andHarrison, Union Vice President Harrison approached hiscar and asked him to lower his window so that they couldtalk. Pritchett said he would not because employees hadbeen harassed. Harrison said that he would hate to seeanything happen to Pritchett's car because it looked sonice.While Supervisor John Thomas was parked in the linewith two employee passengers in his car, Harrison ap-proached him and told him not to cross the picket line.Harrison also told him that he would hate to see anythinghappen to his car. Later Harrison said the Union wouldhave 500 people there to make the strike, that he did notlike violence, but that they would use it if they had to.While employee Dennis Pettitt was parked at the meetingpoint, Union Agent Marvin Jones told him, "Don't go in.... The police cannot sleep with you at night, they can't381 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcome to your house and stay with you, so I suggest to younot to go in." Pettitt returned home and did not go to theplant that day.When Goldmeier, accompanied by Lamantia and Moug-ette, reached the corner of 17th Avenue and Harrison, hedrove into a gasoline station across the street from the lineof parked employee cars intending to make a U-turn andjoin the line. As he turned into the station, a car pulled upalongside and Petetti and two other unidentified personswho were seen frequently near the picket line got out.Petetti went to the passenger's side of Goldmeier's car,opened the doors, and pulled Mougette and Lamantia out.One of the three told Goldmeier to "get the hell" out ofthere, and another said, "You'll never learn, will you?"Petetti yelled at him, "I thought you had heart trouble,"and told him to leave and go home. Goldmeier drove off,leaving Mougette and Lamantia behind.Two of the three union agents followed Goldmeier inanother car for several blocks. After they stopped followinghim, Goldmeier returned to 17th Avenue and HarrisonStreet to get in the line of employee cars.In the meantime, after Goldmeier drove off, Harrisonand another union agent approached Mougette and La-mantia and talked to them. Company supervisors Forbesand Koeneke drove up and offered Mougette and Laman-tia a ride. Harrison answered in their place that they didnot want to work, and Mougette and Lamantia remainedsilent.Mougette and Lamantia then left Harrison and crossedthe street. Company officials Stokes and Ward drove upand offered them a ride. Marvin Jones and another unionagent ran toward them, and Jones told Stokes and Wardthat Mougette and Lamantia were not going to work thatday and that they should leave. They drove off. Jones andthe other union agent remained to talk to Mougette andLamantia; Aguilar joined them and said that he hopedMougette and Lamantia were not afraid for their families.At that time Forbes and Koeneke again drove up acrossthe street and Lamantia and Mougette got into Forbes' carwhere they remained until they reached the plant.While the cars were parked waiting to go to the plant,one of the union agents walked down the row of cars andappeared to record their license numbers.As the cars left for the plant Goldmeier's car became thefirst car in the line.36As Goldmeier approached theentrance to the west parking lot, a car driven by UnionAgent Rene Calderon was parked blocking the driveway.Goldmeier stopped in the middle of the street. Calderonshouted at him that he was not going to enter the parkinglot or cross the picket line, but a policeman approached,and Calderon moved the car, giving Goldmeier room toenter the parking lot. With the assistance of the police allthe cars drove into the parking lot, with only short delayscaused by the picketing.During this day, union agents appeared at the picket linewith large mirrors which they began to use to reflectsunlight into motion picture cameras being utilized bycompany agents to record scenes on the picket line. UnionAgents Petetti and Irgang also used the mirrors to reflect: Martha Jones was unable to move her car until police ordered the twounion cars obstructing her to move.sunlight into the front windows of the building and into theoffice area of the building where clerical employees andsupervisors worked.During the day a driver for Madison Trucking Companycame to the plant to pick up a die and some merchandisewhich belonged to another company. The owner ofMadison also came, and he spoke with someone on thepicket line to tell him why the truck was there. The pickettold Madison that he would let the truck enter the loadingdock, but that if anything was loaded on the truck otherthan the die it would not be allowed to leave. After thetruck was loaded, Madison again asked if it was all right toleave. The picket replied that it was not all right as long asthe merchandise was on the truck. A number of pickets,including Vice President Harrison and several businessagents, gathered in front of the entrance to the loadingdock and blocked access to the street. Police were present.Madison did not permit the driver to try to leave and toldhim he did not want to have any trouble with the Union.Ultimately, two company employees drove the truck toits destination. Madison and his driver followed in Madi-son's car and another car containing men from the picketline followed. At the plant where the die and merchandisewere to be delivered, those from the picket line toldemployees that there would be trouble if they unloaded thetruck. The plant owner said that he did not want troubleand refused to allow the truck to be unloaded. Madison'sdriver then drove the truck back to the Company's plantwhere it was unloaded, and the empty truck left withoutincident. Madison testified that he did not like to crosspicket lines and would not do so without permission.During that day DeRosa and Petetti dropped roofingnails at the driveways to the west lot and loading dockwhile employee pickets looked on. The nails were quicklyswept up by the Company and no damage was done.At the end of the shift, as employees left the plant,Pauline Irgang used a mirror to reflect sunlight into theeyes of the drivers and passengers of the cars leaving theplant. That afternoon after Thomas' car left the plant,again with employee passengers, Union Agents Bonesz andPetetti followed him in a car until he reached an express-way not far from the plant. While following him, Petettishot something at Thomas' car with a slingshot which hit awindow.b. ConclusionsAgain on this date there were multiple violations ofSection 8(b)(IX)(A) which require no further discussion.These are the blocking of Jones' car, the threats, someveiled and some not so veiled, of physical harm toemployees and their families and of destruction of proper-ty, the pretense of placing an explosive device under a car,the forcible removal of Lamantia and Mougette fromGoldmeier's car, the pushing and injuring of Wright, theblocking of the driveway entrance by Calderon's car, thescattering of roofing nails, the following of Thomas' carwith its employee passengers, and the use of the slingshotagainst it.382 MAYWOOD PLANT OF GREDE PLASTICSIn addition, I find further violations of Section 8(bX I)(A)in the mass picketing and obstruction of the drivewayentrance, the use of mirrors, and the recording of employeelicense numbers. While some employees were only momen-tarily delayed in entering the plant on this and lateroccasions, police intervention was required, and there is noquestion that the intent was to obstruct employees and todiscourage them from entering the plant. The use ofmirrors to obstruct the vision of drivers of cars and trucksnot only caused them physical discomfort but requiredthem to assume the risk of driving with impaired vision ifthey wished to leave or enter the plant. Finally, in thecontext of the threat on this and other occasions ofretaliation at employees' homes, the recording of licensenumbers added to employee fears of such retaliation.6. July 25, 1975a. The factsStarting on July 25, employees began to drive directly tothe plant without first meeting elsewhere. Lamantia,Mougette, and Goldmeier drove together to the plant. Atthe entrance to the west lot they had to wait for approxi-mately 5 minutes until the police cleared pickets away fromthe entrance and they were able to enter. Apart from thedelay, there was apparently no other trouble.On that day, with employees present, Petetti againdropped roofing nails at the entrance to the plant, andagain they were swept up before any damage was done.Union agents Irgang and Petetti used mirrors to reflectsunlight at supervisors, cameramen, hourly employees, andtruckdrivers and at the building.When Thomas left the plant after work with employeepassengers, his car again was followed by Business AgentCalderon and others. One of the passengers again used aslingshot to shoot at Thomas' car.b. ConclusionsThe mass picketing, use of mirrors, scattering of nails,and the following of Thomas' car on this date each violatedSection 8(b)(1)(A).7. July 28, 1975a. The factsEarly on the morning of Monday July 28 UnionPresident Elmer Lewis' car was parked directly in front ofthe driveway to the west parking lot where it remaineduntil the Company called a tow truck and had it towedaway.As employees attempted to enter the driveway to thewest lot, police were present and, at their direction, picketsstepped aside long enough to permit the employees' cars toenter, although in some instances with some delay. WhenMary Nichols arrived, her car was stopped by a group of 10or more pickets, including union business agents, andIrgang used a mirror to reflect the sun into Nichols' eyes.Martha Jones and Mougette were similarly treated. After3? Meyers was unable to identify the license plate numbers on the othertwo cars.short delays the police directed the pickets to move backand they were able to proceed into the lot. As employeeCarlos Godinez entered the driveway, pickets barred hisway momentarily. As the last two pickets moved out of hisway, they pounded on the windshield of his car andcracked it. After Godinez passed them, Union AgentHermes Ruiz called to Godinez that it would cost him anew car if he was going to enter.At or about I 1 a.m. company truckdriver Harlan Meyersarrived at the plant with a tractor and trailer. The picketline prevented him from entering the loading dock areauntil police came over and parted the picket line sufficient-ly for him to back in. As he backed in, pickets surroundedthe truck. One slammed his air vent shut, another knockedhis outside rearview mirror askew so that he lost rearvision, and Majid Rahman and another picket used mirrorsto reflect sunlight in his face.During the afternoon Meyers attempted to drive thetractor out of the loading dock area. From 30 to 35 picketsformed a line in front of the entrance to the area. After afew minutes the police came over and opened a hole in theline large enough to drive the truck through. Before Meyersleft, roofing nails were noticed in the driveway andsupervisors of the Company cleaned them up.When Meyers left the plant, he was accompanied by twopolice cruisers until he reached the expressway. Meyerswas also followed by four Oldsmobiles, two of which borelicense plate numbers associated with cars frequently seendriven by union agents.37When Meyers reached theexpressway two of the Oldsmobiles aligned themselves sothat one was directly in front of him and the other was onhis left side. The car in front of him slowed down, forcingMeyers to slow down, while the car on his left moved closeto him as if to force him to the side. Meyers had to brakehis tractor a few times to avoid hitting the front car. FinallyMeyers managed to manuever into the left lane, and thetwo cars shifted so that one remained in front while theother was close to the right side of Meyers' tractor as if toforce him onto the median strip. Meyers heard a bump,and shortly thereafter the car on his right pulled off theroad. Meyers saw the driver get out to look at his car.Thereafter the other two Oldsmobiles, whose licensenumber Meyers had observed, drew close to him. Meyersrecognized Petetti in one of the cars. These cars repeatedthe manuevers that the first two had engaged in. Inaddition, Petetti brandished a large soda bottle outside thecar window as if he were going to toss it at the tractorwindshield. After some distance, these two cars alsostopped following Meyers, and he proceeded to his destina-tion without further incident.When the employees left the plant at the end of the dayCalderon followed the car driven by Bernarda Ruiz andbumped it from the rear several times as if to force it intotraffic in front of it.b. ConclusionsOn this date, the blocking of the driveway by Lewis' car,the mass picketing, the use of mirrors, the pounding and383 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcracking of Godinez' windshield, the interference withMeyers' truck, the scattering of roofing nails, the followingof Meyers' truck, the attempts to force him off the road, thethreat of harm to Meyers by Petetti's gesture with thebottle, and the following and bumping of Ruiz' car allviolated Section 8(b)(1)(A) of the Act.8. July 29, 1975a. The factsOn the morning of July 29 pickets again at timestemporarily blocked the entrance to the west parking lot asemployees arrived at work. At one point approximately 20-25 pickets including business agents and employeesstopped the car of Luis Videla as he tried to enter thedriveway. After some delay, with the assistance of thepolice, Videla was able to proceed through the picket line.Mary Nichols' car was also temporarily blocked by anumber of pickets as she sought to enter. As Nichols finallypassed through the line, Irgang used a mirror to reflectsunlight into Nichols' eyes.During the morning, as a tractor trailer backed into theloading dock, a picket used a mirror to reflect sunlight intothe eyes of the driver. A number of pickets ran to stand atthe entrance to the loading dock area. Police guided thetruck through the picket line and pushed a few pickets outof the way so that the truck could continue to back into theloading dock area.As the driver later prepared to leave the loading dockarea, Union Agent Hermes Ruiz used a mirror to reflectsunlight into the driver's eyes. Union Agent DeRosa placeda picket sign directly in the path of the tractor, and picketscongregated in front of the truck. With police assistancethe sign was removed and the truck left the driveway andheaded west, followed by a police car and two unionvehicles.During that day as Company Vice President Ward andAttorney Vergeront were en route from the Maywoodplant to the Kedzie plant, they noticed Union AgentHermes Ruiz following them in a union car. At one pointRuiz pulled alongside the company car and forced it intoanother lane of traffic. Then Ruiz sped up, got in front ofthe company car, and slowed down. Ward and Vergerontturned off the highway earlier than they had planned andmanaged to elude Ruiz.38At noon Corporate Personnel Director Downey hadoccasion to use a company car which had been parked onthe north parking lot during the morning. He discoveredthat two of the tire valves on the car had been tamperedwith. One was totally cut off and the other was partially cutthrough. Later in the day Downey discovered that two tireshad slow leaks and had been punctured in their sidewalls.That evening as company attorney Vergeront was drivingfrom the plant to Milwaukee, two of the tires on his carbegan to go flat, and it was discovered that the sidewalls onthose tires had also been punctured. That car had also beenparked on the north lot during the day.38 These findings are based on the testimony of Ward. Although theUnion sought to discredit this testimony on the ground that Wardapparently did not report this incident to Downey who was keeping notes ofAfter work, as employees tried to leave the plant, picketswere sitting in folding chairs placed along the edge of thedriveway so that there was not enough room for the cars toget through. After some delay, with the participation ofpolice, the chairs were moved so that the cars had justenough room to get through the line. As they went past thepicket line, Irgang and Rahman used mirrors to reflectsunlight into the cars. Employee Santos Vargas andanother picket hit one of the cars, and Rahman kicked achair into the fender of a car.b. ConclusionsThe mass picketing, use of mirrors, following the truck,and hitting and kicking of employees' cars clearly violatedSection 8(b)(1)(A) of the Act. As the company cars wereparked near the picket line, I find that the damage to themmust have come to the attention of employees and that italso violated the Act. However, there is no evidence thatemployees were present at or aware of the following ofWard and Vergeront, and I find no violation based on thatincident.9. July 30, 1975a. The factsOn July 30, employees trying to drive into the west lotwere again obstructed. Business Agent Bonesz stopped hiscar in the middle of the street in front of the entrance to theparking lot and blocked cars of three employees, causingthem to stop in the middle of the street. A number of chairswere spread across the entrance to the lot and pickets stoodin the gaps between them. While the three employee carswere stopped in the street, Martha Jones drove her car intothe north parking lot and came out a driveway from thatlot directly opposite the entrance to the west parking lot.As she attempted to enter the west parking lot she wasstopped by approximately 15 pickets, including unionbusiness agents and employees. One of the pickets placed astrike vest across Jones' windshield. Bonesz removed thegas cap from her car and placed it on the roof of the car.After a delay Jones passed through a path cleared bypolice. As she did so pickets scratched both sides of her car,a picket kicked the car, and Petetti threw a lit firecrackerthrough the window into the back of the car, which one ofthe passengers succeeded in stamping out.While the cars were detained in the street several pickets,including Petetti, went into the street and rocked employeeBernarda Ruiz' car up and down. When Ruiz was able tomove, she drove toward the parking lot, and employeepickets placed a strike vest across the windshield of Ruiz'car. Cars proceeded through the picket line with someadditional delay. DeRosa pounded on the hood of one ofthe cars as its driver tried to enter the parking lot.During the day when a truck started to back into theloading dock, four or five pickets stood immediatelybehind it and impeded its progress. Later when it wasready to leave the dock area first Petetti and then Boneszstrike incidents, I find those omissions insufficient to discredit thisuncontradicted testimony, despite my findings elsewhere as to Ward'scredibility.384 MAYWOOD PLANT OF GREDE PLASTICSstood directly in its path until police intervened. EmployeeMajid Rahman used a mirror to reflect sunlight into thecab of the truck.When company driver Meyers drove a truck into theloading dock area, pickets reflected sunlight in his eyeswith mirrors. After he left the plant, at an intersection ashort distance away Petetti and another man came outfrom behind parked cars carrying boards with steel spikesprotruding from them which they threw under the frontwheels of the truck. As the truck had puncture proof tires,Meyers continued over the boards without stopping.Hermes Ruiz followed the truck from the plant in a car andforced his way into a position between the truck and acompany escort car. Ruiz followed the truck until he wasstopped and detained by the state police at the entrance tothe expressway. That afternoon when a group of companyofficials left the plant they were followed by Petetti.When employees left work at the end of the day, theircars again were blocked temporarily at the exit from theweot lot. Petetti stopped Martha Jones' car while Rahmanand Irgang reflected sunlight from their mirrors into Jones'eyes. DeRosa parked at the entrance to the lot blockingJones' exit, and a second car pulled up to block the rest ofthe driveway after Dennis Pettitt succeeded in goingaround DeRosa and leaving the driveway. As Pettitt left,Rahman kicked his car. Jones' car remained blocked untilpolice came and cleared a path. After Jones left, UnionAgents Partynski and Petetti followed her. While she wasdriving on the expressway, the union car came alongsideher car first on one side and then on the other. On eachoccasion Petetti sprayed an irritating substance into her carwhich caused Jones to have a nosebleed and caused herpassengers to have burning sensations in their throats andeyes.39b. ConclusionsThe blocking of the driveway by Bonesz' car, the masspicketing and other obstruction of the driveway, theplacing of strike jackets on car windshields to obstructvision, the removal of Jones' gas cap, the scratching of hercar, the kicking of cars, the throwing of a lit firecracker intoJones' car, the rocking of Ruiz' car, the pounding on thehood of a car, the use of mirrors, the throwing of spikedboards under a moving truck, the following of the truck,the following of Jones' car, and the spraying of an irritatingsubstance at its passengers all violated Section 8(b)(1)(A)of the Act. However, the evidence does not establishwhether the following of the company car became knownto employees and no finding of a violation is based on it.10. July 31, 1975a. The factsBefore Supervisor Herman Hall left for work on July 31,he found paint on his fence, porch, and car. Hall latermentioned the fact to company employees, but there is noevidence to show who was responsible for it. However,39 There is some confusion in the record as to whether some of theincidents attributed herein to July 30 and 31 occurred on the date indicated.It is clear, however, that they happened on one of these two dates.before and after this incident unidentified pickets threat-ened to come to his house as he crossed the picket line.Before the police arrived at the plant that morning,approximately five carloads of employees were unable toenter the driveway to the west parking lot and wereblocked on the street. Approximately 20 to 25 picketsincluding Petetti, DeRosa, Pabst, and Bonesz stood at thedriveway entrance, and there were three boards, with nailsprotruding from them, lying across the driveway wherethey remained from 5 to 10 minutes. After the policearrived, a company official removed the boards. Thepickets continued to patrol the front of the driveway, andcars were obstructed and detained until police cleared thepickets away. When employee Woods attempted to enterthe driveway, pickets including business agents gathered infront of his car until the police were able to move them toeither side to give Woods enough room to drive into the lot.As Woods entered the driveway, he ran over a small blockof wood with a nail in it, flattening one of his tires.Immediately after Woods passed the picket line, Pettittattempted to drive through and, despite the presence ofpolice, his car was stopped by the pickets. Bonesz lifted thehood of the car and reached under it. Pettitt's car stoppedrunning and had to be pushed into the parking lot, where itwas later discovered that an ignition coil wire had beenpulled off.40When Bernarda Ruiz and another employeedrove their cars into the west lot, their cars were kicked byRahman.At approximately 8 a.m. the company wage and salaryadministrator, Schweitzer, was standing in the driveway tothe west lot outside the gate holding a camera which heused at times to film picket line activities. With otheremployee pickets nearby, one of the pickets approachedSchweitzer, shoved and jostled him, and attempted to stepon his feet. He flipped a lit cigarette at Schweitzer's face,which hit his shoulder as he ducked. The picket then raisedhis hand and hit the camera in Schweitzer's hand with hiselbow, as if to knock the camera to the ground. Schweitzerdid not drop it. The picket invited Schweitzer to fight withhim. Schweitzer did not answer.At or about 10 a.m. company driver Meyers drove atruck to the loading dock area. As he backed in, a group ofpickets attempted to block the truck, and Petetti beatagainst the trailer with a length of 2 by 4. As the truckmoved, Petetti moved forward and beat at the cab of thetractor with the board, telling Meyers that he was going tobeat "the hell" out of him and knock his brains out whenhe got out of the truck.When Meyers started to leave the dock area, picketspatroled from side to side leaving no room for the truck topass, and Rahman reflected sunlight into the cab with amirror. With police assistance Meyers succeeded in gettingto the street. As he left the plant, Hermes Ruiz followedhim.As employees left the west lot after work, Rahmankicked the sides of several cars, some more than once, andalso reflected sunlight into the eyes of drivers with a mirror.That afternoon as employees were preparing to leave thewest lot, an incident occurred during which Mack, a Wells40 During the day the car was fixed while on the parking lot.385 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFargo guard utilized by the Company for plant protection,drew his gun from its holster. Mack filed a "SeriousIncident Report" with Wells Fargo, in which he stated"Union Striker threatened me with a brick and I pulled myweapon in self defense," while he was trying to clear thedriveway for the Company's employees. Guard SupervisorSt. John testified that Mack never pointed his gun atanyone but just pulled it out and put it back in the holster"because I was standing in front of him and the man withthe rock." The only other witness who testified about thisincident was Majid Rahman. According to him, whilestanding some distance from Rahman and Petetti whowere at the driveway entrance the guard pulled his gun out,said something in English, and pointed it at Rahman.Someone standing behind the guard said, "No no," and theguard put the gun back. Rahman denied that he or Petettihad anything in their hands at the time. Rahman'stestimony varies in a number of respects from a statementhe gave2 describing the incident. Although Rahman attrib-uted these inconsistencies to language problems, I am notpersuaded that he was a credible witness, and I accept theCompany's contention that a portion of this incident isshown in a moving picture received in evidence althoughidentified as having been taken on July 30. The filmappears to show a version different from both Mack'sreport and the testimony. From it, it appears that Petettihad an object in his hand but got rid of it before the guarddrew his gun from his holster. It shows that Petetti walkedby the guard with an object in his hand toward a chair andsat down at a time when the guard did not have his gundrawn and walked away from Petetti. After a break in thefilm, Petetti appears with nothing in his hand. Then thefilm shows a car blocked while leaving the driveway andPetetti walking in front of the car. At that point the filmshows that the guard drew his gun from its holster and thenreholstered it. One cannot determine from the film what, ifanything, provoked withdrawal of the gun.b. ConclusionsOn this date the mass picketing, obstruction of thedriveway with nail-studded boards, the flattening ofWoods' tire, the disabling of Pettitt's car, the kicking ofcars, the physical harassment of Schweitzer in the presenceof employees, the beating on Meyers' truck, the threat ofphysical harm to Meyers, the use of mirrors, and thefollowing of Meyers' truck violated Section 8(b)(lXA)."The paint at Hall's home, however, was not connected withthe Union by any evidence. The incident occurred awayfrom the picket line, and its perpetrators were unknown.Whatever suspicions may exist, the evidence is insufficientto hold the Union responsible for it.The complaint against the Company alleges that theCompany was responsible for guard Mack's drawing of hisgun and that it violated Section 8(a)(1) of the Act.Although the Company contends that it was not responsi-ble for the conduct of the guards, I find that Mack was anagent of the Company at the time of the incident. Mack41 Although the complaint alleges that some of the same violationsoccurred again on the following day, the only evidence in support is amotion picture film of an uncertain date. I find it unnecessary to decidewhether repetitive violations occurred on August I for they would in anyevent be cumulative.was patroling the premises as a guard in the performanceof the duties for which the Company had contracted withWells Fargo. The record shows that, while the guards wereemployed by Wells Fargo, the Company retained the rightto instruct them as to what it wanted done and gave themdirections which they followed. The Company had theright to require removal of any guard from the job andexercised it. It received copies of all guards' reports.Although the Company was aware of the incidents, it madeno request for the removal of Mack and insofar as appearstook no other action to disavow the conduct. I find in thesecircumstances that Respondent was responsible for it.I am not persuaded, however, that Mack's conductviolated the Act. The facts support neither of the versionsadvanced by the parties in their entirety. Rahman's claimcannot be credited that he was standing in isolation andpeacefully picketing when Mack drew his gun and pointedit at him. From the guard report filed by Mack and the filmin evidence it appears that Mack momentarily withdrew hisgun from its holster at a time when a relatively smallnumber of pickets were patroling the driveway entrance insuch a fashion as to obstruct temporarily cars seeking toleave. There is evidence that as employees were leavingthat afternoon Rahman kicked the sides of several cars andused a mirror to reflect sunlight in the eyes of drivers.The burden here was on the General Counsel to showthat Mack drew his gun in response to protected activityand interfered with that activity.42The General Counselsought to meet that burden through the testimony ofRahman, but failed to do so when Rahman's testimonyproved unworthy of credit. While the record leaves indeter-minate the provocation, if any, for Mack's withdrawal ofhis gun, one cannot presume in the circumstances other-wise shown that the gun was withdrawn in response toprotected concerted activity. Accordingly, I find thatMack's withdrawal of his gun did not violate Section8(a)(1) of the Act.11. Incidents on unspecified dates before August1, 1975a. The factsAt the end of the day on August I the plant shut downfor a 2-week period. There are several incidents describedin the record without a specific date which occurred beforethe shutdown. During the first 2 weeks of the strike almostevery day after work Mary Nichols' car was followed by acar containing Petetti as a passenger. Once or twiceNichols' car was bumped from the rear while beingfollowed.One morning during the period before the shutdownwhile Nichols was waiting for police to move pickets out ofthe way at the entrance to the west lot, a picket pouredmud across the windshield of her car, and another picketbroke an egg on the back window of the car. On severaloccasions pickets placed strike jackets over the front orrear windows of Nichols' car. Once Petetti put a lit42 See Church Point Wholesale Grocery Conpany, Inc., 215 NLRB 500(1974).386 MAYWOOD PLANT OF GREDE PLASTICSfirecracker which exploded inside the glass on the backdoor just as Nichols was directed by police to enter theparking lot.On two or three occasions before the shutdown BernardaRuiz was followed from the plant by cars containing eitherRene Calderon or Marvin Jones, and her car was bumpedfrom the rear. On one occasion Petetti placed a litfirecracker on the side of her car as it passed through thepicket line. A number of employee pickets on variousoccasions kicked her car as it passed through the line, and apicket placed a strike vest on the windshield of her car,obstructing her vision.During the first or second week of the strike Schweitzerhelped to construct a temporary shed on the plant roofwhich was used as a shelter by company personnelobserving the conduct of the pickets. While he was workingon the shed, Petetti came on to company property andyelled up that they were wasting their time because itwould never be there the next day and it would be veryeasy to pull it down with a grappling hook and a rope.There were employee pickets in front of the plant at thetime, an undetermined distance away. On the next morningthe shed was not on the roof but was smashed on theground below. No allegations of the complaint were basedon the destruction of the shed or Petetti's remarks.b. ConclusionsThe following and bumping of employee cars, theobstruction of car windows with mud, eggs, and strikejackets, the placing of lit firecrackers on or in employees'cars, and the kicking of cars on these occasions violatedSection 8(b)( )(A) of the Act.12. Incidents from August 2 through August 17,1975a. The factsDuring the period of the shutdown, no bargaining unitemployees worked. Office employees, supervisors, andoccasionally drivers from other plants of the Companywere present at the plant. Picketing continued by strikingemployees and union agents.On August 6, company official Downey drove a compa-ny car following Meyers who was driving a company truck.Downey in turn was being followed by a car usually drivenby union agents. While on an expressway, the union carpassed Downey and the truck, and a passenger droppedtwo boards containing nails in the path of the truck. Theunion car then left the expressway. Meyers and Downeymanaged to avoid driving over the nails, and their vehicleswere not harmed.On August 6 more than 10 pickets lined up at theentrance to the loading dock area, obstructing a truck43 According to Company Vice President Ward, on August 15, whensome of the supervisors attempted to clean up the north parking lot and tocut away brush and undergrowth. Petetti told Ward that so far the Unionhad been nice but if the Company persisted in trying to get the employees towork the Union would do other things to them. Ward testified that Petettiasked him how he thought the guard shack came down off the roof and saidthat it did not sprout wings and fly. According to Ward, Petetti said, "wewhich was backing into the dock area. After a brief delay,police moved the pickets aside and the truck entered.During the first week of the shutdown, office employeeswere given some plastic pieces to work on. One day asoffice employees Johnson and Yee left the plant togetherfor lunch, Elmer Lewis told Yee that she should tell theoffice employees that they were not supposed to be doingproduction work. Lewis added that, up to that point theUnion had been nice to the office employees, but that hecould not say that maybe something would not happen tothem if they continued. Previously Lewis had approved theoffice employees' entry to the plant, and they had notrouble entering and leaving the plant.On August 13 as Meyers was backing a truck into thedock area, Rahman beat on the side of the truck with alength of 2 by 4 and broke the side-view mirror of thetruck. Employee picket Patrick Torres beat on the side ofthe truck with a length of 2 by 2 and poked it at thewindow next to Meyers as if to push it in.During the second week of the shutdown, Schweitzer andanother company employee dug a hole for a flagpole oncompany property in front of the plant. While they weredoing so, Bonesz and Partynski came to them and askedwhy they were digging the hole. They did not respond.After repeating the question Bonesz said, "I've got it ...they're digging a grave." Bonesz continued "If you'rdigging a grave ... dig it deep. ..for Lupe Martinez ...because she's as good as dead." Bonesz then added, "Aslong as you're digging that grave ...dig it wide enoughfor two people ...cause Elmer Lewis is going in theretoo.... Those are the two people that fucked up thiscompany." There were some employee pickets about 20feet away, but there is no evidence that Bonesz' statementswere audible to them.On the morning of August 14 there was a flag-raisingceremony at the flagpole in front of the plant. AsSupervisor Raymond Krypel stood there, he was struck onthe head by a pellet and within minutes had a large welt.The perpetrator was not seen. That evening as Krypel leftthe plant he told Petetti what had happened, and on thenext day Petetti told him that he did not know who hadshot at him, but that it would not have happened if Petettihad been there. Petetti told Krypel that, if it was anyconsolation, the pellet was not meant for him, but wasintended for Stokes or Koeneke. Krypel later repeatedwhat Petetti had told him to several supervisors and to oneemployee.During the shutdown, Plant Superintendent Henry Kry-pel had a conversation with Charles Pabst in which Pabstreferred to the fact that on the first day of the strike ElmerLewis had approved Krypel's crossing the picket line andentering the plant. Pabst told Krypel that, if he had beenthere on the first day of the strike, Krypel would not havegotten in and that no one would have gotten in.43have been on the roof and if you think we have been bad before ... we aregoing to be worse ...We'll torch the plant." According to Ward, Stokeswas with him and neither said anything in reply. Ward conceded that he didnot report this encounter to the NLRB. As indicated elsewhere I have notfully credited Ward and I find it incredible that a threat as flagrant as thiswould not have been recalled and reported by Ward during the investigationof the case. I do not credit Ward's uncorroborated testimony in this respect.387 DECISIONS OF NATIONAL LABOR RELATIONS BOARDb. ConclusionsThe following of the company truck, the throwing ofnail-studded boards in its path, the mass picketing, thebreaking of the truck mirror, and the attempt to break thetruck window violated Section 8(b)( )(A) of the Act.Although the complaint alleges that Petetti's statement toKrypel violated the Act, there is no evidence that it wasoverheard by employees and I find no violation based onit. The complaint does not allege violations based on theremaining incidents set forth above.13. August 18, 1975a. The factsOn August 18 production at the plant resumed. Beforeemployees arrived at the plant, Downey and Johnson, apersonnel manager from another company plant, werestanding on company property at the entrance to theloading dock area holding movie cameras. Petetti, DeRosa,Hermes Ruiz, and Pabst were standing near them. Petettiturned toward Downey, reached out, and attempted toknock the camera out of his hands. Each then walked awayfrom the other. Petetti turned, walked past Johnson,reached up, and knocked Johnson's glasses off. A minutelater Petetti stopped in front of Downey and again tried toknock the camera out of his hand. Shortly thereafter, whilestanding on company property in front of the plant, Petettikicked Downey in the shins while they were talking.Downey did not move, and the kick appeared to be of mildstrength. There were employee pickets in the vicinity. Laterin the day while Stokes was standing on company propertyin the loading dock area watching the picket line, Pabst spiton him.When Luis Videla arrived at the plant to work, picketsblocked the driveway to the west lot, and he was unable toenter. After leaving, Videla turned his car around againand started back toward the plant. As he approached theplant, Petetti pulled out from the side of the road where hewas parked and drove his car directly in the path ofVidela's automobile. Two other cars driven by DeRosa andPartynski drove up and surrounded Videla. The businessagents walked to Videla's car. Petetti asked Videla what hewas doing there and said he was not supposed to be there.Videla said he thought the strike was over. DeRosa reachedinside Videla's car and punched Videla on the arm four orfive times. The union agents told Videla to get out of there.They drove away, and Videla went home for the rest of theday.As Joseph Mougette attempted to enter the west lot, hewas blocked by pickets and chairs placed in the driveway.As he moved toward the entrance, eight or nine picketssurrounded his car. After a momentary delay police movedthem inside so that he could enter the lot. The policeformed two rows to keep the pickets back in order topermit other cars to enter the driveway.44 In an affidavit Meyers gave the day after the incident, he stated that hehad been informed that the individual was Petetti and that he had seen thesame individual on prior occasions. Meyers indicated that an officerinformed him that it was Petetti.45 Neither Petetti nor Aguilar was called to testify about their activitiesThat afternoon two tractor trailers, one driven byMeyers, left the plant, accompanied by two company carsfor Milwaukee. They were followed by two union cars. Onewas driven by Hermes Ruiz and the other appeared to havetwo occupants.By the time the caravan reached the last toll booth inIllinois, Ruiz had pulled ahead of it and the other union carwas following the caravan. After passing the toll booth, theheadlights on one of the union cars were turned on, andboth union cars sped ahead and disappeared from the sightof those in the caravan. As the caravan reached the firstoverpass beyond the toll booth, at most a few miles away,the windshield and right-side mirror of Meyers' truck werestruck simultaneously by what Meyers believed werepellets from a pellet gun fired from the overpass. Thewindshield was chipped near the steering wheel and themirror was broken. After Meyers passed under the over-pass, he looked in his mirror and saw two men runningwest on the road leading from the overpass. Meyerstestified that one was shirtless, wearing faded jeans, andhad long hair and the other man was heavier. Meyers didnot recognize the second man and did not see the facialfeatures of the first man but testified that he looked likePetetti whom he had seen in front of the plant shortlybefore he left it.44At the time the caravan reached the overpass Schweitzerwas driving the lead car, some 50 to 100 yards in front ofthe Meyers truck. He testified that as he passed under theoverpass he was quite surprised to see both union cars onthe opposite side of the toll road headed back towardChicago at a normal rate of speed. According to Schweit-zer, in order to reverse directions at that point it wouldhave been necessary to go to the next exit and "there wasno way those cars could have exited on the next availableexit and coming back because we were at most a minute ora mile behind them." There was no exit at the overpasswhere Schweitzer saw the cars.According to Ward, he saw Petetti leave the picket line inthe car he usually drove, accompanied by Aguilar, shortlybefore the trucks left the plant, and Petetti was wearingfaded jeans and no shirt when he left. He testified that theyreturned to the plant about 2 hours later. Ward testifiedthat one-way driving time to the last Illinois tollgate by carwas about 45 minutes and by truck 45 minutes to an hour.He testified that pickets had been shouting that day thatthey had something big planned and without knowing whatit was he had been especially observant that day.45During the course of this day the Company placed arented device on the roof of the plant for the purpose ofmonitoring and recording statements and conversations ofpickets outside the plant. The device consisted of a renteddirectional microphone and a tape recorder. According toall company witnesses who operated the device or listenedto the tapes, it failed to record any intelligible sounds.When pickets became aware of the device, the Unioncountered by bringing bullhorns to the picket line andmaintaining a loud noise level to interfere with theon this day. Early in the proceeding Aguilar was called as a witness by theGeneral Counsel and refused to answer any questions on the ground that hebelieved the answers would tend to incriminate him, and counsel for theUnion gave assurances that Aguilar would not be called as a witness for theUnion in its defense of the complaint against it.388 MAYWOOD PLANT OF GREDE PLASTICSoperation of the device. During the afternoon the May-wood police chief came to the picket line and becameaware of the Company's use of the listening device and theUnion's efforts to frustrate it. He made inquiry of theState's attorney to determine whether the Company's useof the device was lawful.During the same day several management officials werefollowed in their car by Hermes Ruiz driving a union car.At one point Ruiz passed the Company's car on the right,pulled back in front of it, and slammed on his brakescausing his car to skid sideways. There was, however, nocollision.That afternoon, when Ward left the plant for the day,Petetti and Bonesz walked with him to his car and followedhim from the plant in another car in view of the employeepickets.b. ConclusionsThe physical harassment of Downey, Johnson, andStokes in the presence of striking employees, the masspicketing, the obstruction of Videla's car, and the physicalharassment of Videla violated Section 8(b)(IXA) of theAct. I do not find, however, that the following of supervi-sors' cars violated the Act. Although in one case thefollowing started at the plant, the fact that Petetti andBonesz left simultaneously behind Ward does not establishthat employees were aware that Ward was being followed.In the other case there is no evidence at all to indicate thatemployees were aware of it.With respect to the incident at the Wisconsin line, thecomplaint contains no allegation based upon it, and I alsofind in relation to the Company's defense to a bargainingorder that the evidence is too inconclusive to establishunion responsibility for it. I am skeptical of the accuracy ofWard's recollection of the arrival and departure times ofPetetti and Aguilar, but beyond that Schweitzer's testimo-ny as to sighting the union cars coming in the oppositedirection when he reached the overpass casts an aura ofmystery over the events which places in substantial doubtthe theory of union responsibility. Whatever the suspicion,I find the evidence insufficient to establish union responsi-bility for more than following the trucks.The complaint alleges a violation of the Act by theCompany in its use of the electronic surveillance device.That allegation is considered below in conjunction withrelated events of the next day.14. August 19, 1975a. The factsOn August 19 pickets again massed near the entrance tothe west parking lot so that the cars could not get throughwithout police assistance. When employee Pritchett at-tempted to enter the lot there were about 10 pickets in frontof the driveway and no police, and his car was surroundedby pickets. Pritchett backed out but returned when police4" There was considerable testimony as to both devices and their use.That testimony shows quite conclusively that very early in the hearing whenWard and Stokes were cross examined by union counsel about the devices,their answers were not candid. There is little doubt that Ward and Stokesarrived. The police moved the pickets aside and directedthe car into. the lot. Employee Videla was also stopped by alarge number of pickets until the police directed his carthrough the picket line. Mougette also needed policeassistance in order to enter the lot. Five or six policementhen formed two rows at the driveway, and other employ-ees entered the lot between them with little or no delay.While Dale Stokes stood in the street watching employeesenter the lot, Pabst again spit at him and also stood onStokes' feet and pushed him.That morning Company Production Manager Bielaskiand Works Manager Koeneke left the plant in separatecars to pick up employees and bring them to work. As theyleft the plant, they were followed by two union cars drivenby Calderon and Bonesz. At stop signs and lights one ofthe union cars bumped Koeneke's car from the rear severaltimes, and the union cars also attempted to force their waybetween Koeneke and Bielaski. At one stoplight, a unionagent got out of Calderon's car and bent Bielaski's radioantenna at a 90-degree angle. The other car pulledalongside of Koeneke's car, and Bonesz opened its door soas to ram it into the side of Koeneke's car and tear off achrome strip. Finally Bielaski and Koeneke separated, andthe union cars continued to follow Bielaski and tried toforce him into oncoming traffic. Koeneke proceeded topick up the employees and bring them to the plant. Thatevening, Petetti and Bonesz followed Ward from the plantin a union car.That morning the listening device was again in use on theroof of the plant. Upon receiving an opinion from theState's attorney that use of the device was unlawful, thechief of police dispatched a sergeant to tell the Company toremove the device and the Union to stop its noise, on painof arrest. After the sergeant asked the Company to take itoff the roof, a device was brought to him in the plant whichhe was told was what he had seen. He was of the opinionthat it was not what he had seen on the roof but thereafterthe device was not used on the roof again. There isevidence that, in addition to the rented device, a dummywas fabricated at the plant and placed on the roof to createthe impression that the Company was listening to strikerconversations.46b. ConclusionsThe mass picketing and the physical harassment ofStokes in employees' presence violated Section 8(b)(1)(A)of the Act. However, as in instances discussed above, I findno evidence that employees' rights were affected by thefollowing of supervisors' cars and I base no findings ofviolation thereon.The complaint alleges that the use of the electronicsurveillance device by the Company violated Section8(aXI). Unlike the use of motion picture cameras, whichrecorded only that which any observer similarly stationedcould see, the electronic device was intended to eavesdropand pick up conversations which otherwise would not beheard by company observers. Although the purpose of thedeliberately concealed what they knew both as to the nature and purpose ofthe equipment in this initial testimony. Ward's testimony as to his belief asto the extent of use of the equipment and the reason the Company stoppedusing it is also not credible.389 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdevice, according to Ward, was to gather evidence for usein a possible state court injunction proceeding, his testimo-ny establishes at the very least that a further purpose was tointimidate strikers. In his testimony Ward initially soughtto conceal that a listening device had been used and hedescribed a dummy device made in the shop to create theappearance of surveillance, claiming that he wanted to"raise a little hell, have a little fun." When the entire recordas to the use of the device is viewed, including the policetestimony and reports, it appears that the dummy wascreated not to have a little fun but to continue to create theimpression of surveillance after questions were raised as tothe legality of the use of the rented device. It is impossibleto escape the conclusion that by raising "hell" Ward meantthat he intended to make the strikers believe that whateverthey said on the picket line was heard by the Company.Clearly, the use of the dummy had nothing to do withgathering evidence for any proceeding and was intendedonly to intimidate. I find that as the actual and/or dummydevices were used on the roof of the Company for thebetter part of August 18 and again on August 19 withoutregard to what was happening on the picket line, and asthey were intended to create the impression that theCompany could eavesdrop on all picket line conversation,the use of these devices interfered with protected concertedactivities and violated Section 8(a)(l) of the Act.15. August 20, 1975a. The factsSometime between 6 p.m. on August 19 and 6 a.m. onAugust 20, a large paint splotch appeared on the wall of theplant. Two additional splotches appeared over the next fewdays. There is no direct evidence as to the identity of theperson or persons responsible for them, but pickets werescheduled to be at the plant around the clock.After work that day, as employee Luis Videla was drivinghome, when he was about 12 blocks from his home henoticed Calderon following him in a union car. Videladrove up and down side streets and finally lost Calderonafter being followed for about 15 minutes.b. ConclusionsFor reasons stated above I find that the Union should beheld responsible for the paint thrown at the plant on thisand the following days. While the damage imposed wasmore cosmetic than functional or threatening, it wasfurther demonstration to employees of the Union's con-tempt for resolution of its dispute through lawful meansand its willingness to destroy property in aid of its cause. Ifind that the throwing of paint at the plant and thefollowing of Videla violated Section 8(b)(1)(A) of the Act.47 Although St. John testified at one point that he saw Petetti using ablowgun to break windows on this occasion, it is unclear from his testimonyas a whole whether he saw Petetti or drew an inference that Petetti was16. August 21, 1975a. The factsDuring the morning of August 21 Ward and CompanyAttorney Vergeront drove away from the plant followed byPetetti, Bonesz, and another person in a union car. On theexpressway the union car pulled in front of Ward's car andtried to slow him down in traffic. Someone threw some-thing which hit Ward's car; it sounded like gravel or a shot.During the day office employee Johnson left the plant togo to the Company's Kedzie plant, using a company car.She was followed by Petetti and Partynski in a union car.At a stoplight Partynski allowed his car to run into thecompany car, backed up, and repeated the process,bumping her car again. At the next traffic light he againbumped her car. There was no damage to the company car.Johnson reported the incident to Koeneke and told otheremployees about it.That afternoon Assistant Personnel Manager Rowestood just outside the fence of the west lot holding acamera in order to film employees leaving the plant at theend of the shift. Hermes Ruiz, Aleman, Partynski, Bonesz,and Petetti surrounded Rowe and pushed him against aparked car. Aleman kicked him several times. Ruiz toldhim that the AFL-CIO was a much larger organizationthan the Company and that it was not worth his while tocontinue doing this type of work because it might not be 3months, 6 months, or a year but that in the end he wouldget it. Ruiz unsuccessfully tried to take Rowe's cameraaway from him, and Aleman elbowed him in the ribs. Oneof the union agents said it would be a shame if somethinghappened to Rowe because of his involvement in thesituation and that he had better stop taking picturesbecause he could get into real trouble. Nonstriking employ-ees were at work at the time, but employee pickets were inthe street.That afternoon after work Videla was followed by twounion cars which positioned themselves in front andbehind him. At a stop sign, the front car backed intoVidela's car and the rear car bumped it. Thereafter, whenVidela had to stop, the union cars repeated this manuever.Finally, the front car left and the rear car in which Petettiand Hermes were riding continued to follow Videla. At onepoint Ruiz shot at Videla's car with a slingshot, and theobjects shot by Ruiz hit Videla's car in the back twice. Theunion car passed Videla, and as it did Ruiz shot at Videla'scar point blank from the side. The shot hit the window andnicked it. No other damage was done.In the evening Guard Supervisor St. John was struck bysome kind of pellet while in the front of the plant, andplant windows were broken.47b. ConclusionsThe following, the bumping, the shooting of pellets atemployees' cars, and the breaking of plant windowsviolated Section 8(b)(X)(A) of the Act. I do not find asimilar violation in the following of Ward's car for reasonsresponsible. While I have accepted St. John's testimony that he was struckand that windows were broken, I find his testimony too unreliable to findthat Petetti was the perpetrator.390 MAYWOOD PLANT OF GREDE PLASTICSelsewhere stated. The incident involving Rowe is notalleged in the complaint as a violation of Section8(b)( )(A).17. August 22, 1975a. The factsOn the morning of August 22 company officials Koenekeand Bielaski parked in the north lot across the street fromthe plant. As Koeneke started to cross the street, Petettiand Aleman moved in front of him. Koeneke started towalk around him, and Petetti blocked him with hisshoulder, knocking Koeneke to one side. Koeneke contin-ued walking toward the plant without further interference.Bielaski started to cross the street, and Aleman andPetetti stood in the street in front of him about 4 or 5 feetapart from one another. As Bielaski approached themAleman and Petetti yelled that they did not want himworking at the plant anymore and that it would be in hisbest interest to get back in his car and leave. As Bielaskistarted to walk between them, Petetti hit Bielaski with hisshoulder and stopped him. Petetti and Aleman then stoodin front of him and repeated that he had no business at theplant, that they did not want him working there anymore,and that he should get in his car and leave. Petetti kickedBielaski in the shins two or three times and Aleman hit himon the side of his face, knocking his glasses about 6 to 10feet away. Bielaski picked up his glasses and said that theyhad made their point and that he was leaving. He thenwent back to his car and left.Neither Koeneke nor Bielaski could recall whether therewere employees present outside the plant at the time,although both testified that there were pickets present. Oneemployee picket, Essie Taylor, testified that during thisperiod she was on the picket line Monday through Fridayfrom 6 a.m. to 5 p.m.That night Guard Supervisor St. John observed Petettishooting off firecrackers in front of the plant.48b. ConclusionsAlthough Koeneke and Bielaski were unable to state thattheir harassment was observed by employees, I infer fromthe testimony of Taylor and the general presence ofemployee pickets after the start of the strike that theseincidents were observed by employees and I find that bothviolated Section 8(b)(1)(A) of the Act.18. The week of August 25, 1975a. The factsAugust 25 started the second workweek after the plantshutdown. That morning there were approximately 15pickets, including business agents, at the entrance to thewest lot driveway when employees arrived for work. Thepickets briefly obstructed employee cars attempting toenter the parking lot. Almost immediately six or sevenpolicemen formed lines and parted the pickets, allowingcars to enter the lot between them. The cars went through48 Although St. John testified that he saw the fireworks break windows, Ido not credit that testimony.the line slowly and one was fully stopped momentarily. Onsucceeding mornings that week the picketing followed asimilar pattern and employees entered between lines ofpolice with little or no delay.On August 26, Petetti came onto company property. Asguards and supervisors were telling him to leave, he flippeda lit cigarette at Koeneke which Koeneke avoided. On thenext day at one point Pabst blocked Stokes' path and, asStokes tried to walk around Pabst, Pabst attempted to triphim, but Stokes stepped over his foot.b. ConclusionsOf these incidents only the mass picketing and the use offireworks are alleged as violations of the Act. The evidenceshows little or no actual obstruction or interference withemployees entering the plant during this week, and pickets'response to police was swifter and less evasive. However, itappears that active police intervention was still required toproduce this result and that, from the point of view ofemployees entering the plant in the context of the pickets'previous conduct, mass picketing still posed a threat toemployees' continued access to the plant. In the context ofwhat came before, I find that there was mass picketingwhich violated Section 8(bXIXA) during this week also. Ifind the evidence as to Petetti's firing of rockets, however,insufficient to determine whether it posed any threat toemployee rights.19. September 4, 1975a. The factsOn September 4 a large number of pickets againappeared at the plant. About eight of them, includingPetetti, were at the entrance to the west lot driveway. Asthe second car entered, pickets stepped in front of it,stopped it, and attempted to sit on it. A policemanimmediately pulled them away. The police moved thepickets aside and made enough room for cars to enter. Theremaining cars entered between two policemen withoutobstruction.That morning Downey parked a rental car on the streetin front of the plant. Later Downey noticed from inside theplant that Petetti was sitting on the fender of the car, andDeRosa brought a large strike sign over and placed it infront of the right front wheel of the car, obstructing visionof those looking out from the plant. Petetti stooped out ofsight behind the sign twice, DeRosa then moved the sign tothe back right wheel of the car where Petetti again stoopeddown behind it. Striking employees were present on thepicket line. Later in the day Downey discovered that airhad been let out of the right front tire and an obscenity wasscratched on the right front fender.b. ConclusionsThe mass picketing on this day and the damage toDowney's car in the presence of striking employeesviolated Section 8(b)(l)(A) of the Act.391 DECISIONS OF NATIONAL LABOR RELATIONS BOARD20. September 10, 1975On September 10, after work, pickets briefly obstructedcars leaving the west lot of the plant. Individual picketsmoved in front of cars and caused them to stop momentari-ly and then stepped aside. I find that the picketing on thisoccasion did not rise to the level of proscribed masspicketing.21. Other incidents on unspecified dates afterAugust 18a. The factsOne evening after the shutdown as Videla left the plant,he saw an employee picket take a nail-studded board outfrom under his strike vest. He heard something scratch hiscar as he drove past the picket and found scratches on theside of the car when he reached home.On one occasion a truck driven by company driverMeyers was persistently followed from the plant to Mil-waukee by Hermes Ruiz and two or three others. After alengthy attempt to lose the union car on city streets duringwhich the union car ran through several red lights, Meyersfinally headed back toward Chicago until he reached aweigh station where a state police officer detained theunion car. The truck then went on to its destination.On one occasion outside the plant several pickets,including Calderon, attempted to block Schweitzer's wayon the sidewalk and bumped him and tried to trip himwhen he tried to go around them.b. ConclusionsI find that the damage to Videla's car, the truckfollowing, and the physical harassment of Schweitzerviolated Section 8(b)(1XA).22. Destruction of employees' property away fromthe picket lineDuring the night of August 5, during the plant shutdown,Mary Nichols' car was damaged by fire while parked at herhome. On the night of September 11 the cars of ZapathaPritchett and Cornelius Jenkins were also damaged by fire.On September 21, Pritchett's car was again damaged byfire during the night. In each case it appeared that the firewas set. A week or two after Jenkins' car was firstdamaged, it caught fire while he was driving it, and shortlyafter Jenkins bought a car to replace it, the battery wasstolen from the replacement.During the night of September 22, Lupe Martinez awoketo discover that the porch of her apartment was on fire.Shortly thereafter, there was an explosion, and the resul-tant fire destroyed the apartment. Martinez' knee wasinjured and her hearing was affected by the explosion.Notwithstanding the fire, Martinez went to work the nextmorning. Martinez testified that as she was driven acrossthe picket line she heard a picket say in Spanish, "Here sheis. Here she is. Nothing happened to her."49 Hearsay testimony as to an opinion of a mechanic who was a relativeof a nonstriking employee was not probative.0o The findings as to this incident are based on a composite of theNone of these incidents are alleged as violations ofSection 8(b)(1)(A). However, the Company contends thatthey should be considered in connection with the remedyand that the Union should be found responsible for each ofthese incidents because of threats, made earlier in thestrike, to damage employees' cars and to inflict harm onthem at their homes. In the case of Martinez, Respondentalso relies on the testimony of Martinez as to what was saidwhen she crossed the picket line after the fire, and on thetestimony by Godinez of threats directed at Martinez andat him by Business Agent Irgang before and after the fire atMartinez' house. With respect to the latter, I have greatdoubt as to the accuracy and veracity of the testimony ofMartinez and Godinez. Martinez conceded that verysimilar remarks were made to her before the fire by SoteraGonzalez almost every day of the strike. Godinez incredi-bly testified that he had told no one, not even theCompany's lawyer, about Irgang's first threat until hetestified to it on the stand and that he did not hear but lip-read the second threat through the glass in a door fromsome distance away. With respect to the Martinez fire,apart from her testimony that a gray can was found on theporch the following morning, there is no probative evi-dence as to the nature or cause of the fire. I find that theevidence is insufficient to hold the Union responsible forthe fire at Martinez' apartment or that it tried to capitalizeon it. There is also no evidence that the fire which startedin Jenkins' car while he was driving was attributable toanything but mechanical failure or that the theft of hisbattery was attributable to the Union.49The coincidence of four similar fires to the cars of threenonstrikers, two of them on the same night, presents amuch closer question in the context of the prior threats byunion agents. In the absence of any allegation in thecomplaint based on these fires, and in view of my decisionbelow with respect to the remedy, I find it unnecessary,however, to decide whether they should be attributed to theUnion.23. October 31a. The factsOn the morning of October 31, after most of theemployees had entered the plant, Stokes and Downey werestanding on company property on a walk leading to a doorin the front of the plant. Union Agent Pabst came ontocompany property and started shouting obscenities atStokes.50Downey and Stokes told Pabst to get offcompany property, and Pabst in response asked Stokesloudly what he had called him. At that point Wells Fargoguard Lawrence Patterson came up behind Stokes from thedirection of the plant. As Pabst noticed him, he said "Well,lookie here," and at that point Patterson drew his night-stick and held it in his hand in a lowered position. Otherbusiness agents, Maywood police, and Wells Fargo guardSt. John started to converge on the scene. Stokes turned toPatterson and told him to go back to the plant. As Stokesturned away momentarily, Patterson circled behind Dow-testimony of the several witnesses who testified to it and a moving picturefilm of it received in evidence.392 MAYWOOD PLANT OF GREDE PLASTICSney toward where Petetti and Pabst were standing. DeRosathrew off his coat and also started around behind Downey.Patterson changed directions, started toward DeRosa, andheld his hand out in his direction, possibly pushing him ashe reached him. At that point Stokes again looked towardPatterson, extended his hand in his direction, and startedwalking toward him, telling him to go back to the building.Patterson started to retreat toward the building as theentire group moved in that direction, with Stokes in theforefront and closest to Patterson.As Patterson neared the building, he raised his nightstickand he and Pabst went toward each other. Pabst reachedfor Patterson's arm, and Patterson hit Pabst on the headwith the nightstick. A number of business agents andpolicemen then went for Patterson and a scuffle began.51During the scuffle Patterson drew his gun and pointed it atPabst who raised his hands and turned away. The policeseized his arm, wrestled the gun away, and continued tostruggle with him until Patterson, who offered strongresistance, was subdued and handcuffed.b. ConclusionsThe complaint alleges that by Patterson's use of hisnightstick and gun the Company violated Section 8(a)(1) ofthe Act. For the reasons set forth above with respect to theincident involving guard Mack, I find that Patterson'sconduct is attributable to the Company.The facts show that contrary to Stokes' instructionsPatterson not only remained at the scene but also becamethe aggressor and hit Pabst with his nightstick after startingto retreat toward the plant. That in turn led to the generalmelee in which Patterson pulled his gun and the Maywoodpolice subdued him. However, the incident started whenPabst came on company property, began to abuse Stokesverbally, and was himself engaged in provocative unpro-tected action. Pabst and the other union agents weretrespassers on company property, and they were told toleave on this and many earlier occasions. That Patterson'sconduct was itself provocative was conceded by Stokes, butthat does not warrant a finding that the conduct of Pabstand the other union agents somehow became protected. Ifind that, however foolhardy and excessive Patterson'sbehavior may have been, it did not constitute a violation ofSection 8(a)(1) of the Act.IV. THE REMEDYHaving found that both the Company and the Unionhave engaged in unfair labor practices, I shall recommendthat each of them be ordered to cease and desist therefromand to take certain affirmative action designed to effectu-ate the policies of the Act.As it has been found that at the time of the hearingRespondent's employees were engaged in an unfair labor5s There is a break in the action in the film of this incident, starting at thepoint where Patterson first began to raise his nightstick and ending with thescuffle in progress. Although guard St. John denied that Patterson hit Pabstand Downey and Stokes testified that they did not see it happen, Stokes alsoconceded that he may have told an investigator that Patterson hit Pabst withthe nightstick. Despite Stokes' testimony that nothing happened during thebreak in the movie other than that Pabst and the police went towardPatterson and reached for him, it is clear that the police did not start topractice strike, the striking employees are entitled toreinstatement upon application, whether or not theirpositions have been filled by replacements. Accordingly, Ishall recommend that Respondent be ordered to offerreinstatement, upon application, to their former positionsor, if those positions are no longer available, to substantial-ly equivalent positions, without prejudice to their seniorityor other rights or privileges, to all employees who went onstrike on July 21, 1975, or thereafter, dismissing, ifnecessary, any persons hired on or after that date.52I shallfurther recommend that Respondent be ordered to makewhole those employees who went on strike on July 21,1975, or thereafter, for any loss of pay they may havesuffered or may suffer by reason of Respondent's refusal, ifany, to reinstate them, by payment to each of them of asum of money equal to that which he normally would haveearned as wages during the period from 5 days after thedate on which he applies for reinstatement, to the date ofRespondent's offer of reinstatement, less net earnings, towhich shall be added interest at the rate of 6 percent perannum, in accordance with the formula set forth in F. W.Woolworth Company, 90 NLRB 289 (1950), and IsisPlumbing & Heating Co., 138 NLRB 716 (1962).Normally, where a refusal to bargain occurs similar tothat in this case, the remedy includes a bargaining order.The Company contends, however, that in this case theUnion's misconduct during the strike requires that abargaining order be withheld in order to safeguard employ-ee rights and effectuate the policies of the Act. TheCompany relies on Laura Modes Company, 144 NLRB1592 (1963), and Allou Distributors, Inc., 201 NLRB 47(1973).The General Counsel contends that the Union's miscon-duct in this case does not warrant withholding a bargainingorder for the following reasons: The misconduct occurredonly in conjunction with a strike which would not havebeen called absent the Company's refusal to bargain; theBoard has never withheld a bargaining order from anincumbent union because of unfair labor practice strikemisconduct; the Union first resorted to the processesprovided by the Act before it struck; several months passedbetween the Company's first unfair labor practices and thebeginning of union misconduct; and the nature of theCompany's unfair labor practices was such as to make afree and uncoerced election impossible as an alternative toa bargaining order. The General Counsel argues that bothLaura Modes and A llou Distributors are distinguishable ontheir facts. While joining in many of these arguments, theUnion also contends that a bargaining order is warrantedbecause the Company has a history of past unfair laborpractices at other plants of the Company, including theKedzie plant,53and because the Company intended toinduce picket line misconduct as evidenced by the actionsof the Wells Fargo guards, the Company's photographicscuffle with Patterson without any cause. I have credited the testimony ofthe General Counsel's witnesses that Patterson struck Pabst with thenightstick, causing the scuffle to begin.52 Louisville Chair Company, Inc., 161 NLRB 358 (1966), enfd. 385 F.2d922 (C.A. 6. 1967), cert. denied 390 U.S. 1013 (1968); Buffalo Arms, Inc.,Division of Frontier Industries, Inc., I 10 NLRB 816 (1954).53 Felsenthal Plastics, Inc., ete., supra; Grede Foundries, Inc., 211 NLRB710(1974); Grede Foundries, Inc. (Milwaukee), 205 NLRB 39(1973).393 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand electronic surveillance efforts, and its failure to seek aninjunction.In Laura Modes the Board withheld a bargaining orderfrom a nonincumbent union, despite blatant employerinterference with employee rights, because a union busi-ness agent entered the plant with a group of unionmembers without permission, struck one of the owners inthe face when he sought to call his lawyer, pushed around asecretary when she tried to make the call, and later afterthe filing of charges and the beginning of a strike by theUnion caused the owner to be beaten. In denying thebargaining order the Board stated [144 NLRB at 1595]:But our finding that the Respondents acted unlaw-fully prior to the Union's misconduct is not to be takenas condonation of the Union's subsequent resort to orsanction of violent acts in furtherance of its demandthat the Respondents immediately recognize and bar-gain with it. An atmosphere of violence and intimida-tion can hardly be expected to produce Respondents'participation in reasoned discussion with union agentsabout the subjects of collective bargaining.The Board continued [144 NLRB at 1596]:[W]e cannot, in good conscience, disregard the factthat, immediately before and after it filed the instantcharges, the Union evidenced a total disinterest inenforcing its representation rights through the peacefullegal process provided by the Act in that it resorted toand/or encouraged the use of violent tactics to compeltheir grant. Our powers to effectuate the statutorypolicy need not, we think, be exercised so single-mindedly in aiming for remedial restoration of thestatus quo ante, that we must disregard or sanctionthereby union enforcement of an employer's mandato-ry bargaining duty by unprovoked and irresponsiblephysical assaults of the nature involved here. Werecognize of course that the employees' right to choosethe Union as their representative survives the Union'smisconduct. But we believe it will not prejudice theemployees unduly to ask that they demonstrate theirdesires anew in an atmosphere free of any possibletrace of coercion.In Allou Distributors the employer unfair labor practiceswhich preceded the union misconduct were similar to thosefound in the instant case. The company prepared, circulat-ed, and caused a decertification petition to be filed andunlawfully refused to bargain with the incumbent unionupon expiration of its contract. Unlike the instant case, theunion responded by immediately dispatching union agentsto the plant who created the impression that they were incontrol of the premises; they frightened and terrorizedemployees by use of force, threats, and general intimida-tion to induce the employees to withdraw the decertifica-tion petition. Despite the incumbent status of the union,the Board followed Laura Modes and withheld a bargain-ing order, stating [201 NLRB at 48]:In the same vein, the Union here engaged in adeliberate plan of intimidation and violence in order toinsure the employees' adherence to the Union. Thiscallous attempt to enforce its representation rights -notwithstanding the Company's own unlawful anddeplorable conduct -is, in our opinion, of such anature as to preclude a bargaining order remedy. Wetherefore believe that in light of the coercive conductwhich has heretofore occurred by both parties, thepolicies of the Act will best be effectuated by directinga remedial election so that the employees, themselves,can determine the representation status of the Union.It is clear, however, from other Board Decisions that notall misconduct by a union seeking a bargaining order iscause to deny the order. In Daniel A. Donavan, et al., d/b/aNew Fairview Hall Convalescent Home, 206 NLRB 688(1973), enfd. 520 F.2d 1316 (1975), the Board issued abargaining order in favor of a nonincumbent union wherestrike misconduct involved only a handful of strikingemployees and, with the exception of a few instances ofmass picketing, was confined to the early weeks of thestrike. There were no physical assaults on employees orsupervisors and only one instance of property damage.Nonstriking employees continued to report to work andwere able to enter unharmed. The Board stated [206 NLRBat 689]:We do not condone any picket line violence, and theprocesses of this Board are available to prevent itsrecurrence, as is evidenced by the 8(b) proceedingherein. But we also are reluctant to deprive a substan-tial group of employees of the benefits of collectivebargaining because of the misconduct of a few mis-creants. Here, looked at in perspective, there were butfew instances of misconduct by a relatively smallproportion of strikers, which occurred only sporadicallyin the context of a 4-month long strike and against abackground of Respondent's frequent and recurringunfair labor practices. Viewed in that light, whilerecognizing that the matter is not altogether free fromdoubt, we have concluded that the extraordinarysanction of withholding an otherwise appropriate reme-dial bargaining order would not best effectuate thepolicies of the Act.In World Carpets of New York, Inc., 188 NLRB 122(1971), enforcement denied 463 F.2d 57 (C.A. 2, 1972), theBoard entered a bargaining order in favor of a nonincum-bent union, concluding that a union's strike misconductwas less grave than the employer's misconduct and was notsufficiently extreme as to require withholding the order.Picket line misconduct included name-calling by pickets,carrying by pickets of sticks resembling mop handles orsmall bats which were not used in any assault, a couple ofminor incidents of shoving by union officials, a fewattempts by pickets to prevent trucks from entering andleaving the plant (which were not vigorous and werequickly thwarted by police), and chases of companyofficials' cars by union officials. The Board noted that apolice officer was present at the plant, but no pickets were394 MAYWOOD PLANT OF GREDE PLASTICSarrested for violence, indicating that the misconduct whichoccurred was in a minor key.54From these decisions it is apparent that no single factoris determinative of the appropriateness of a bargainingorder in the face of union misconduct. Rather, a number offactors must be weighed, including the extent of the union'sdisinterest in enforcing rights through legal process, evi-dence, if any, of a deliberate plan of intimidation andviolence, the occurrence of unprovoked assaults, theduration of the misconduct, and the relative gravity of theunion's misconduct when compared with that of theemployer.Here, certainly at first the Union displayed evidence ofinterest in enforcing its bargaining rights through normallegal process. It filed charges and did not strike or engagein any misconduct for almost 3 months after the chargewas filed. It struck only after a complaint had issued.However, once it struck it is less clear that its interest inpeaceful resolution of the dispute through lawful meanscontinued, for it appears that from its inception the strikewas designed to bring about employer capitulation, not asa consequence of employee response to peaceful picketingand appeals, but by barring access to the plant, intimidat-ing those who sought to work, and thereby preventingplant operation. The evidence shows that the unlawfulconduct was not the spontaneous response of employeesangered by their employer's unfair labor practices and thesight of others going to work at their jobs, but was action ofunion staff representatives carried out with a consistencyand persistence to demonstrate that what happened at thepicket line and to some extent away from it was indeeddeliberately planned.Thus, union business agents not only were present whenmisconduct occurred but they led and set the example. Thestrike was called without advance notice to employees andwithout their participation in the decision to strike. On thefirst day, pickets, including a number of business agents,barred employee access to the west parking lot and toldemployees they could not go in the plant and to go home.When a group of employees attempted to cross the street tothe plant that morning from the north lot, union businessagents physically blocked their way and pushed and jostledthem. When the company personnel manager, Stokes, triedto go to the parking lot to talk to the employees gatheredthere, Stokes was surrounded by several business agents,who grabbed him, held his arms, and jostled him. Themessage was not lost on the employees, some of whomwent home thereafter. Later in the day, business agentsthreatened Stokes and employees with physical harm. Onthe second day of the strike, with police present on thescene, the intimidation continued. Employees were threat-ened with physical harm by business agents, and businessagents sought to bar the way of Stokes and some employeesuntil police intervened.On the next two mornings, the deliberate nature of theunion misconduct was further revealed. On those morn-ings, employees were to gather away from the plant andcome to it as a group. Both mornings the union agents werepresent at the gathering points. On the first morning,54 See also Cascade Corporation. 192 NLRB 533 (1971), set aside 466F.2d 748 (C.A. 6, 1972); Quintree Distributors, Inc.. 198 NLRB 390(1972): J.C Penney Company. Inc.. 205 NLRB 1043 (1973).Petetti, while holding two bricks, threatened to knock awindow out of Nichols' car; he then hit the car with abrick. As Nichols sought to leave the scene, three businessagents followed her and bumped her car from the rearwhen she slowed down. When employees reached theplant, a number of business agents and employees blockedthe driveway and only slowly moved aside when policeintervened. The next morning the Union's presence at thegathering point was more intense. While some lawfulappeals were made to employees, the atmosphere ofcoercion was strong. Jones' car was hemmed in andblocked by union cars, and Harrison appealed to her to gohome to avoid trouble. Harrison told Nichols to go hometo avoid being hurt and threatened damage to cars ifemployees went to work. A business agent recorded carlicense numbers. When an employee started to get into aparked car, she was pushed by a business agent causing herto hit a headrest and split her lip. When Goldmeierattempted to turn around to join the line of cars waiting togo to the plant, business agents forcibly pulled Mougetteand Lamantia from the car and told Goldmeier to driveaway. Some then followed him. A business agent threat-ened Mougette and Lamantia with harm to their families.In the days that followed, mass picketing continued,despite the presence of police, and repeatedly pickets,including business agents, obstructed employees seeking toenter the plant until police actively intervened. There wasoccasional damage to cars crossing picket lines and, on afew occasions, Petetti put lit firecrackers in or on carscrossing the picket line. Almost without exception businessagents were present and either involved or close at handwhen all misconduct occurred. Employees were followed intheir cars from the plant by business agents, who some-times only followed cars, but at other times shot missiles atthem, bumped them, sought to force them into traffic, orsought to cause accidents. On one occasion, a businessagent sprayed an irritating substance into an employee'smoving car. Efforts were made by business agents todisable trucks driven by company employees and to forcethem off the road. On several occasions, business agentsphysically harassed company officials in front of the plantin the presence of employees, by attempting to knockcameras out of their hands, throwing lit cigarettes at them,kicking them, spitting at them, and attempting to trip them.Misconduct was not confined to the early days of thestrike. When production resumed after the 2-week shut-down, business agents continued to harass companyofficials physically at the plant premises and to follow andharass employees and supervisors in their cars. Masspicketing continued and police intervention was stillrequired. On the first day after the shutdown, businessagents surrounded Videla's car with their cars and blockedhim. A business agent reached in his car and punched himon the arm, four or five times. Business agents told him toget out of there and he did.The above recital only includes misconduct in whichbusiness agents were clearly involved and for which theUnion was clearly responsible. From that alone, it isapparent that, whatever interest the Union had before July395 DECISIONS OF NATIONAL LABOR RELATIONS BOARD21 in relying on lawful means to enforce its bargainingrights, after the strike started it sought to enforce thoserights by coercion and intimidation of employees. It is alsoapparent that the misconduct which accompanied thestrike was the result of a deliberate plan of intimidationand violence and not the result of aberrational behavior ofa few individuals who lost control.The evidence summarized above shows that there wereunprovoked physical assaults on employees and supervi-sors. None of them could be characterized as beatings, andindeed, it appears that none produced more than momen-tary harm. Some amounted to little more than harassment.But in an atmosphere of threats of greater harm, thepotential and cumulative effect of the physical abuse ofemployees and supervisors as intimidation cannot beunderestimated. Although police were present and there isno evidence that arrests were made, the assaults cannot bedisregarded as minor. To the contrary, the continuingmisconduct of business agents in the presence of policeconveyed that the business agents had little respect for thelaw and the rights of others. They brazenly violated rightsin the presence of police and made threats of greater harmto occur at other times and places.Insofar as appears, after the first 6 weeks of the strike,union misconduct abated, and there is little evidence ofpicket line misconduct after early September, with respon-sibility for incidents thereafter hotly contested. But theabatement of the misconduct, when considered in the lightof the identity of the principal perpetrators, appears more atestament to the failure to achieve its goal in pragmaticterms than an indication that the misconduct was atemporary aberration having only transitory effect onemployee rights. Several weeks of sustained misconduct bybusiness agents cannot be compared to a few days of picketline misconduct by impassioned striking employees.Without discounting the gravity of the Company's unfairlabor practices, I find it difficult to conclude that those ofthe Union were less grave. Mass picketing and picket linemisconduct by striking employees may be common instrikes and tolerated within bounds where the jobs andfutures of those responsible are at stake and their passionsare highly aroused. However, in either relative or absoluteterms, the misconduct in this case engaged in predominant-ly by union business agents cannot be condoned. Thebusiness agents were the Union's direct representatives. Bytheir conduct they set the example for others. What theydid not only served as a personal statement of theirindividual contempt for employee rights, but also ex-pressed the Union's contempt for those rights, and thecollective force of a number of business agents repeatedlyengaging in coercive conduct cannot be regarded asanything but grave.I cannot accept the Union's contention that its unfairlabor practices should be more lightly regarded becausethey were provoked by the conduct of the Wells Fargoguards, the Company's efforts to engage in strike surveil-lance, or the Company's failure to obtain an injunction. Iaccept the Union's characterization of Guard SupervisorSt. John as partisan, and there is evidence that guards wereless than professional in their conduct, but there is simplyno connection shown between the conduct of the guardsand the misconduct of the business agents. With respect tosurveillance efforts, in one respect company conduct seemsto have provoked a direct response. Company efforts tofilm strike conduct appear to have brought about the use ofmirrors to interfere with the filming. But the fact that thefilming may have excused the use of mirrors to spoil thefilm did not excuse their further use to obstruct vision ofdrivers of employees' cars and company trucks, and itcertainly did not excuse other misconduct with less relationto the filming. The Company's attempt at eavesdroppingsurely did not provoke the extensive misconduct whichpreceded it, and it seems hardly likely that union miscon-duct would have stopped if only the Company had nottried to eavesdrop.Finally, the Company may well have refrained fromseeking an injunction in the belief that it could withstandthe effects of continued union misconduct and the hopethat the misconduct would continue and would impair theUnion's standing to obtain a bargaining order. However,the Company's failure to obtain an injunction againstmisconduct can hardly be regarded as a provocation tofurther misconduct. The burden was not on the Companyto have the misconduct enjoined or else to suffer it. Theabsence of an injunction did not make the misconductproper or invite its continuation. The Company's failure toseek an injunction may show that its concern for employeerights was minimal and subordinate to its long-termobjective of getting rid of the Union, but it does not followthat the Union's misconduct was excused or that its effecton employee rights was therefore somehow abated.In sum, from all of the above, I have concluded that thisis a case in which, soon after issuance of the complaintagainst the Company, the Union lost interest in enforcingemployee rights by lawful means and called a strike with adeliberate plan of intimidation and violence which contin-ued for over a month and resulted in a multiplicity ofviolations of the Act by the Union hardly less grave thanthe company unfair labor practices which gave rise to thestrike. In these circumstances, I conclude that BoardDecisions require withholding of a bargaining order.The alternative remedy dictated by Board Decisions isdirection of a remedial election. There is some appeal tothe General Counsel's contention that a fair electioncannot be held because of the Company's interference withemployee rights. The Union's misconduct does not balanceaway the effects of the Company's violations, and mayindeed only give nonstrikers additional reasons to rejectthe Union. But the past cannot always be restored. Whatcan be done is only what the circumstances permit, andwhat the Board Decisions appear to reflect is that the bestthese circumstances permit is an election after compliancewith the Board's Order, which in this case includesreinstatement for those strikers who request it.Accordingly, I shall recommend that the RegionalDirector be directed to direct, and supervise the conductof, an election (I) when compliance with the Order hereinis voluntarily achieved, after the posting period has elapsedand at such time as the Regional Director determines that afree election can be held; or (2) should the Respondentsfail to comply with the provisions in the Decision andOrder and it is necessary to have this Order enforced by a396 MAYWOOD PLANT OF GREDE PLASTICSdecree of a United States Court of Appeals, upon theRespondents' full compliance with such decree.The election shall be conducted among employees at theCompany's Maywood plant in the following unit, which isappropriate for purposes of collective bargaining within themeaning of Section 9(b) of the Act:All production and maintenance employees, excludingforemen, foreladies, office and clerical employees,administrative employees, skilled employees who workin the tool and die room, professional employees,guards and supervisors as defined in the Act.In the election, the employees shall determine whether ornot they wish to be represented for collective-bargainingpurposes by Plastic Workers Union, Local No. 18, Interna-tional Union of Dolls, Toys, Playthings, Novelties & AlliedProducts of the U.S. and Canada, AFL-CIO.Because of the widespread violations by the Union andthe violations of the Company which struck directly at theemployees' rights to engage in collective bargainingthrough a representative, I shall further recommend thatbroad cease-and-desist orders be issued against bothRespondents. Because the unfair labor practices in thiscase have affected strikers and others who may well nolonger be actively at work at the plant or members of theUnion, I shall also recommend that Respondents berequired to mail to employees' homes the notices providedin the Order below.There remains one further question raised in the Compa-ny's brief. The Company contends that the Board and theCompany should be reimbursed for legal fees and costsbecause litigation of the complaints against the Union wasfrivolous, relying on Tiidee Products, Inc., 194 NLRB 1234(1972). However, the intertwining of the issues raised inthose complaints with the defense raised by the companyto the bargaining order necessitated litigation of the sameissues in conjunction with the complaint against theCompany in which the quality as well as the fact of theunion's violations was at issue. In these circumstances, Ifind it impossible to conclude that the Union's insistenceupon requiring the development of record evidence of itsviolations was frivolous and I conclude that an award oflegal fees and costs is unwarranted.CONCLUSIONS OF LAW1. Maywood Plant of Grede Plastics, A Division ofGrede Foundries, Inc., is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) of theAct.2. Plastic Workers Union, Local No. 18, InternationalUnion of Dolls, Toys, Playthings, Novelties & AlliedProducts of the United States and Canada, AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act.3. All production and maintenance employees, exclud-ing foremen, foreladies, office and clerical employees,administrative employees, skilled employees who work inthe tool and die room, professional employees, guards andsupervisors as defined in the Act, constitute a unitappropriate for purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. At all times since April 21, 1975, the Union has beenand now is the exclusive representative of the employees insaid unit for purposes of collective bargaining within themeaning of Section 9(a) of the Act.5. By promising employees raises, improved insurance,profit sharing, sick pay, additional holidays, retirementbenefits, and other improved benefits and by threateninglayoff or discharge to union supporters in order to induceemployees to support decertification of or otherwise rejectthe I Jnion as their bargaining representative, Respondenthas engaged in unfair labor practices affecting commercewithin the meaning of Sections 8(a)(l) and 2(6) and (7) ofthe Act.6. By initiating and circulating among its employees apetition seeking decertification of the Union as representa-tive of its employees and by initiating and causing adecertification petition to be filed with the National LaborRelations Board, Respondent Company has engaged inunfair labor practices affecting commerce within themeaning of Sections 8(aX1) and 2(6) and (7) of the Act.7. By refusing since on or about April 21, 1975, torecognize and bargain collectively with the Union as theexclusive representative of the employees in the unitdescribed in paragraph 3 above, while engaging in theconduct described in paragraphs 5 and 6 above in order toundermine the Union and destroy its majority, and byinducing unilateral changes in wages and benefits, Respon-dent Company has engaged in unfair labor practicesaffecting commerce within the meaning of Sections 8(aX5)and (I) and 2(6) and (7) of the Act.8. By using surveillance equipment to eavesdrop orcreate the impression of eavesdropping on employee picketline conversations, Respondent Company has engaged inunfair labor practices within the meaning of Sections8(a)(l) and 2(6) and (7) of the Act.9. By mass picketing and obstructing employees seek-ing to enter the Company's plant; by physically harassing,harming, and threatening with harm employees seeking toenter the plant; by assaulting and physically harassingsupervisors and threatening them with physical harm in thepresence of employees; by hitting, kicking, threateningdamage to and damaging cars driven by employees whocrossed the picket line; by following, bumping, andshooting pellets at cars driven by employees leaving workand otherwise harassing their occupants; by scatteringroofing nails at entrances to the Company's plant; by usingmirrors to interfere with and obstruct the vision ofemployee drivers of vehicles entering and leaving the plantpremises; by placing objects on car windows to obstructemployee drivers' vision; by recording license numbers ofemployees seeking to work during the strike; by placing litfirecrackers on or in cars driven by nonstriking employees;and by breaking plant windows, throwing paint at theplant, and damaging a company trailer parked at the plantloading dock and company and supervisors' cars parkednear the plant, Respondent Union has engaged in unfairlabor practices within the meaning of Section 8(b)(l)(A)and Section 2(6) and (7) of the Act.397 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER55A. The Respondent, Maywood Plant of Grede Plastics,A Division of Grede Foundries, Inc., Maywood, Illinois, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Infringing upon its employees' rights to self-organiza-tion, to join or assist labor organizations, or to bargaincollectively through representatives of their own choosingby promising employees raises, improved insurance, profitsharing, sick pay, additional holidays, retirement benefitsor any other benefits, or by threatening layoff or dischargeto induce them to abandon membership in or support ofany labor organization; by initiating and circulating amongits employees petitions disclaiming a desire to be represent-ed by a labor organization; by initiating and causing to befiled with the National Labor Relations Board any decerti-fication petition; or by using surveillance equipment toeavesdrop or create the impression of eavesdropping onconversations of employees while engaged in concertedactivities.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, or to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities.2. Take the following action which is necessary toeffectuate the policies of the Act:(a) Send to each of its employees in its employ at anytime during the period from April through September 1975a copy of the attached notice marked "Appendix A."56Copies of said notice, on forms provided by the RegionalDirector for Region 13, after being duly signed byRespondent Company's representative, shall be mailedimmediately upon receipt thereof to said employees,directed to their last known place of address.(b) Post at its Chicago, Illinois, premises copies of theattached notice marked "Appendix A." Copies of saidnotice, on forms provided by the Regional Director forRegion 13, after being duly signed by its representative,shall be posted by Respondent Company immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order, whatsteps Respondent Company has taken to comply herewith.55 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.B. The Respondent, Plastic Workers Union, Local No.18, International Union of Dolls, Toys, Playthings, Novel-ties & Allied Products of the United States and Canada,AFL-CIO, its officers, agents, and representatives, shall:I. Cease and desist from:(a) Engaging in mass picketing or obstructing employeesseeking to enter the Company's plant; physically harassingor harming employees or threatening them with harm;assaulting and physically harassing supervisors or threaten-ing them with physical harm in the presence of employees;hitting, kicking, threatening damage to or damaging em-ployees' cars; following, bumping, or shooting pellets atemployees' cars or otherwise harassing their occupants;scattering roofing nails at entrances to the Company'splant; using mirrors to interfere with and obstruct thevision of employee drivers of vehicles entering and leavingthe plant premises; placing objects on car windows toobstruct the vision of employee drivers; recording licensenumbers of employees' cars; placing lit firecrackers on orin employees' cars; or breaking plant windows, throwingpaint at the plant, or damaging a company trailer orcompany supervisors' cars in order to induce or compelemployees to refrain from crossing any picket line at theCompany's plant.(b) In any other manner restraining or coercing employ-ees in the exercise of rights guaranteed to them in Section 7of the Act, except to the extent that such rights may beaffected by an agreement requiring membership in a labororganization as a condition of employment as authorized inSection 8(aX3) of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) If their names and addresses are known or availableto Respondent Union, send to each of Respondent Compa-ny's employees in its employ at any time during the periodfrom July 21 through September 1975 a copy of theattached notice marked "Appendix B."57Copies of saidnotice, on forms provided by the Regional Director forRegion 13, after being duly signed by Respondent Union'sauthorized representative, shall be mailed immediatelyupon receipt thereof to said employees directed to their lastknown place of address.(b) Post at its business offices and meeting halls copies ofthe attached notice marked "Appendix B." Copies of saidnotice, on forms provided by the Regional Director forRegion 13, after being duly signed by Respondent Union'sauthorized representative, shall be posted by RespondentUnion immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to membersare customarily posted. Reasonable steps shall be taken byRespondent Union to insure that said notices are notaltered, defaced, or covered by any other material.(c) Mail or deliver to the Regional Director for Region13, signed copies of Appendix B for disposition by himwhich shall include posting at Respondent Company's57 In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."57 See fn. 56, supra.398 MAYWOOD PLANT OF GREDE PLASTICSplant at all places where notices to employees are custom-arily posted.(d) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order, whatsteps Respondent Union has taken to comply herewith.APPENDIX BNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT engage in mass picketing or obstructemployees seeking to enter the Maywood plant ofGrede Plastics, A Division of Grede Foundries, Inc.WE WILL NOT physically harass, harm, or threatenwith harm employees seeking to enter the plant.WE WILL NOT threaten damage to or damage carsdriven by employees who enter the plant.WE WILL NOT follow, bump, or shoot pellets at carsdriven by employees leaving the plant and WE WILLNOT otherwise harass their occupants.WE WILL NOT use mirrors or place objects on carwindows to interfere with and obstruct the vision ofdrivers of vehicles entering and leaving the plantpremises.WE WILL NOT record license numbers of the cars ofemployees who seek to enter the plant.WE WILL NOT place lit firecrackers on or in carsdriven by employees entering the plant.WE WILL NOT assault or physically harass companysupervisors, threaten them with physical harm, scatterroofing nails at entrances to the Company's plant,break plant windows, throw paint at the plant, ordamage the Company's or supervisors' vehicles in orderto induce or compel employees to refrain from crossingany picket line at the Company's plant.WE WILL NOT in any other manner restrain or coerceemployees in the exercise of rights guaranteed to themin Section 7 of the Act, except to the extent that suchrights may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of the Act.PLASTIC WORKERS UNION,LOCAL No. 18,INTERNATIONAL UNION OFDOLLS, ToYs, PLAYTHINGS,NOVELTIES & ALLIEDPRODUCTS OF THE U.S.AND CANADA, AFL-CIO399